Exhibit 10.1
 
CLIFFORD CHANCE LLP
C L I F F O R D

C H A N C E
 
 

 
CONFORMED COPY
       
DATED 12 JANUARY 2012
 
WESTERN POWER DISTRIBUTION (SOUTH WEST) PLC
AS THE COMPANY
 
LLOYDS TSB BANK PLC
AND
MIZUHO CORPORATE BANK, LTD.
AS JOINT COORDINATORS
 
ABBEY NATIONAL TREASURY SERVICES PLC (TRADING AS SANTANDER GLOBAL BANKING &
MARKETS),
BARCLAYS CAPITAL,
LLOYDS TSB BANK PLC,
MIZUHO CORPORATE BANK, LTD.,
ROYAL BANK OF CANADA,
THE ROYAL BANK OF SCOTLAND PLC AND
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
AS BOOKRUNNERS AND MANDATED LEAD ARRANGERS
 
AND
 
MIZUHO CORPORATE BANK, LTD.
AS FACILITY AGENT
 
 
 
£245,000,000 REVOLVING FACILITY AGREEMENT
 
 



 
 

--------------------------------------------------------------------------------

 
 
CONTENTS

 
Clause
 
Page
     
1
Interpretation
1
2
The Facility
17
3
Purpose
20
4
Conditions Precedent
20
5
Utilisation
20
6
Repayment
21
7
Prepayment and Cancellation
22
8
Interest
25
9
Terms
26
10
Market Disruption
27
11
Tax gross-up and indemnities
28
12
Increased Costs
36
13
Mitigation
37
14
Payments
39
15
Representations
41
16
Information Covenants
45
17
Financial Covenants
49
18
General Covenants
52
19
Default
58
20
The Administrative Parties
61
21
Evidence and Calculations
68
22
Fees
68
23
Indemnities and Break Costs
69
24
Expenses
71
25
Amendments and Waivers
71
26
Changes to the Parties
74
27
Confidentiality and Disclosure of Information
79
28
Set-off
82
29
Pro rata sharing
82
30
Severability
83
31
Counterparts
84
32
Notices
84
33
Language
85
34
Governing law
86
35
Enforcement
86
Schedule 1 Original Parties
87
Schedule 2 Conditions Precedent Documents
88
Schedule 3 Requests
89
Schedule 4 Calculation of the Mandatory Cost
90
Schedule 5 Form of Transfer Certificate
93
Schedule 6 Form of Compliance Certificate
96
Schedule 7 Form of Increase Confirmation
97

 
 
 

--------------------------------------------------------------------------------

 
THIS AGREEMENT is dated 12 January 2012
 
BETWEEN:
 
(1)  
WESTERN POWER DISTRIBUTION (SOUTH WEST) PLC (registered number 02366894) (the
"Company");

 
(2)  
LLOYDS TSB BANK PLC and MIZUHO CORPORATE BANK, LTD. as joint coordinators, ABBEY
NATIONAL TREASURY SERVICES PLC (TRADING AS SANTANDER GLOBAL BANKING & MARKETS),
BARCLAYS CAPITAL, LLOYDS TSB BANK PLC, MIZUHO CORPORATE BANK, LTD., ROYAL BANK
OF CANADA, THE ROYAL BANK OF SCOTLAND PLC and THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD. as bookrunners and mandated lead arrangers (whether acting individually or
together the "Arranger");

 
(3)  
THE FINANCIAL INSTITUTIONS listed in Schedule 1 (Original Parties) as original
lenders (the "Original Lenders"); and

 
(4)  
MIZUHO CORPORATE BANK, LTD. as facility agent (the "Facility Agent").

 
IT IS AGREED as follows:
 
1.  
INTERPRETATION

 
1.1  
Definitions

 
In this Agreement:
 
"Acceptable Bank" means a bank or financial institution which has a rating for
its long-term unsecured and non credit-enhanced debt obligations of A- or higher
by Standard & Poor’s Rating Services or A- or higher by Fitch Ratings Ltd or A3
or higher by Moody’s Investor Services Limited or a comparable rating from an
internationally recognised credit rating agency.
 
"Acceptable Jurisdiction" means:
 
(i)  
the United States of America;

 
(ii)  
the United Kingdom; or

 
(iii)  
any other member state of the European Union or any Participating Member State
where such country has long term sovereign credit rating of AA or higher by
Standard & Poor's Rating Services or Aa2 or higher from Moody's Investor
Services Limited or AA or higher from Fitch Ratings Ltd.

 
"Act" means the Electricity Act 1989 and, unless the context otherwise requires,
all subordinate legislation made pursuant thereto.
 
"Administrative Party" means the Arranger or the Facility Agent.
 
"Affiliate" means a Subsidiary or a Holding Company of a person or any other
Subsidiary of that Holding Company. Notwithstanding the foregoing and in so far
as it relates to The Royal Bank of Scotland plc as a Lender, the term
"Affiliate" shall not include (i) the UK government or any member or
instrumentality thereof, including Her Majesty's Treasury and UK Financial
Investments Limited (or any directors, officers, employees or entities thereof)
or (ii) any persons or entities controlled by or under common control with the
UK government or any member or instrumentality thereof (including Her Majesty's
Treasury and UK Financial Investments Limited) and which are not part of The
Royal Bank of Scotland Group plc and its subsidiary or subsidiary undertakings.
 
"Agent's Spot Rate of Exchange" means the Facility Agent's spot rate of exchange
for the purchase of the relevant currency in the London foreign exchange market
with Sterling at or about 11.00 a.m. on a particular day.
 
"Applicable Accounting Principles" means those accounting principles, standards
and practices generally accepted in the United Kingdom and the accounting and
reporting requirements of the Companies Act 2006, in each case as used in the
Original Financial Statements.
 
"Authority" means The Gas and Electricity Markets Authority established under
Section 1 of the
Utilities Act 2000.
 
"Available Commitment" means a Lender's Commitment minus:
 
(a)  
the amount of its participation in any outstanding Loans; and

 
(b)  
in relation to any proposed Loans, the amount of its participation in any Loan
that are due to be made on or before the proposed Drawdown Date,

 
other than that Lender's participation in any Loans that are due to be repaid or
prepaid on or before the proposed Drawdown Date.
 
"Available Facility" means the aggregate for the time being of each Lender's
Available Commitment.
 
"Availability Period" means the period from and including the date of this
Agreement to and including the
date falling one month prior to the Final Maturity Date.
 
"Balancing and Settlement Code" means the document, as modified from time to
time, setting out the electricity balancing and settlement arrangements
designated by the Secretary of State and adopted by The National Grid Company
plc (Registered No. 2366977) or its successor pursuant to its transmission
licence.
 
"Balancing and Settlement Code Framework Agreement" means the agreement of that
title, in the form approved by the Secretary of State, as amended from time to
time, to which the Company is a party and by which the Balancing and Settlement
Code is made binding upon the Company.
 
"Basel III" means:
 
(a)  
the agreements on capital requirements, a leverage ratio and liquidity standards
contained in "Basel III: A global regulatory framework for more resilient banks
and banking systems", "Basel III: International framework for liquidity risk
measurement, standards and monitoring" and "Guidance for national authorities
operating the countercyclical capital buffer" published by the Basel Committee
on Banking Supervision in December 2010, each as amended, supplemented or
restated;

 
(b)  
the rules for global systematically important banks contained in "Global
systematically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text" published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

 
(c)  
any further guidance or standards published by the Basel Committee on Banking
Supervision relating to "Basel III".

 
"Break Costs" means the amount (if any), calculated in accordance with
Clause 23.3 (Break Costs), which a Lender is entitled to receive under this
Agreement as compensation if any part of a Loan or overdue amount is prepaid.
 
"Business Day" means a day (other than a Saturday or a Sunday) on which
commercial banks are
open in London.
 
"Commitment" means:
 
(a)  
in relation to an Original Lender, the Sterling amount set opposite its name
under the heading "Commitment" in Schedule 1 (Original Parties) and the amount
of any other Commitment transferred to it under this Agreement or assumed by it
in accordance with Clause 2.2 (Increase); and 

 
(b)  
in relation to any other Lender, the Sterling amount of any Commitment
transferred to it under this Agreement or assumed by it in accordance with
Clause 2.2 (Increase),

 
to the extent not cancelled, reduced or transferred by it under this Agreement.
 
"Compliance Certificate" means a certificate substantially in the form of
Schedule 6 (Form of Compliance Certificate) setting out, among other things,
calculations of the financial covenants.
 
"Confidential Information" means all information relating to the Company, the
Group, the Finance Documents or the Facility of which a Finance Party becomes
aware in its capacity as, or for the purpose of becoming, a Finance Party or
which is received by a Finance Party in relation to, or for the purpose of
becoming a Finance Party under, the Finance Documents or the Facility from
either:
 
(a)  
any member of the Group or any of its advisers; or

 
(b)  
another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any member of the Group or any of its advisers,

 
 in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:
 
(i)  
is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of Clause 27 (Confidentiality and disclosure of
information); or

 
(ii)  
is identified in writing at the time of delivery as non-confidential by any
member of the Group or any of its advisers; or

 
(iii)  
is known by that Finance Party before the date the information is disclosed to
it in accordance with paragraphs (a) or (b) above or is lawfully obtained by
that Finance Party after that date, from a source which is, as far as that
Finance Party is aware, unconnected with the Group and which, in either case, as
far as that Finance Party is aware, has not been obtained in breach of, and is
not otherwise subject to, any obligation of confidentiality.

 
"Confidentiality Undertaking" means a confidentiality undertaking substantially
in a recommended form of the LMA or in any other form agreed between the Company
and the Facility Agent.
 
"Contribution Notice" means a contribution notice issued by the Pensions
Regulator under section 38 or
section 47 of the Pensions Act 2004.
 
"CTA" means the Corporation Tax Act 2009.
 
"Debt Purchase Transaction" means, in relation to a person, a transaction where
such person:
 
(a)  
purchases by way of assignment or transfer;

 
(b)  
enters into any sub-participation in respect of; or

 
(c)  
enters into any other agreement or arrangement having an economic effect
substantially similar to a sub-participation in respect of,

 
any Commitment or amount outstanding under this Agreement.
 
"Default" means:
 
(a)  
an Event of Default; or

 
(b)  
an event which would be (with the lapse of time, the expiry of a grace period,
the giving of notice or the making of any determination under the Finance
Documents or any combination of them) an Event of Default.

 
"Defaulting Lender" means any Lender:
 
(a)  
which has failed to make its participation in a Loan available or has notified
the Facility Agent that it will not make its participation in a Loan available
by the Drawdown Date of that Loan in accordance with Clause 5.3 (Advance of
Loan);

 
(b)  
which has otherwise rescinded or repudiated a Finance Document; or

 
(c)  
with respect to which an Insolvency Event has occurred and is continuing,

 
unless, in the case of paragraph (a) above:
 
(i)  
its failure to pay is caused by:

 
(A)  
administrative or technical error; or

 
(B)  
a Disruption Event,

 
and payment is made within five Business Days of its due date; or
 
(ii)  
the Lender is disputing in good faith whether it is contractually obliged to
make the payment in question.

 
"Disruption Event" means either or both of:
 
(a)  
a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Finance Documents (or otherwise in
order for the transactions contemplated by the Finance Documents to be carried
out) which disruption is not caused by, and is beyond the control of, any of the
Parties; or

 
(b)  
the occurrence of any other event which results in a disruption (of a technical
or systems-related nature) to the treasury or payments operations of a Party
preventing that, or any other Party:

 
(i)  
from performing its payment obligations under the Finance Documents; or

 
(ii)  
from communicating with other Parties in accordance with the terms of the
Finance Documents,

 
and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.
 
"Dodd-Frank" means the Dodd-Frank Wall Street Reform and Consumer Protection
Act, Pub. L. No. 111-203, 124 stat. 1376 (2010) and all requests, rules,
guidelines or directives in connection therewith.
 
"Drawdown Date" means each date on which a Loan is made.
 
"Environment" means humans, animals, plants and all other living organisms
including the ecological
systems of which they form part and the following media:
 
(a)  
air (including, without limitation, air within natural or man-made structures,
whether above or below ground);

 
(b)  
water (including, without limitation, territorial, coastal and inland waters,
water under or within land and water in drains and sewers); and

 
(c)  
land (including, without limitation, land under water).

 
"Environmental Claim" means any claim, proceeding, formal notice or
investigation by any person in respect of any Environmental Law.
 
"Environmental Law" means any applicable law or regulation which relates to:
 
(a)  
the pollution or protection of the Environment;

 
(b)  
the conditions of the workplace; or

 
(c)  
the generation, handling, storage, use, release or spillage of any substance
which, alone or in combination with any other, is capable of causing harm to the
Environment, including, without limitation, any waste.

 
"Existing RCF" means a £210,000,000 revolving credit facility agreement dated 7
July 2009 and entered into inter alia between the Company, HSBC Bank plc, Lloyds
TSB Bank plc and Clydesdale Bank plc.
 
"Event of Default" means an event specified as such in this Agreement.
 
"Facility" means the revolving credit facility made available under this
Agreement as described in sub-clause 2.1 of Clause 2 (The Facility).
 
"Facility Office" means the office(s) notified by a Lender to the Facility
Agent:
 
(a)  
on or before the date it becomes a Lender; or

 
(b)  
by not less than five Business Days' notice,

 
as the office(s) through which it will perform its obligations under this
Agreement.
 
"Fee Letter" means any letter entered into by reference to the Facility between
one or more Administrative Parties and the Company setting out the amount of
certain fees referred to in the Agreement.
 
"Final Maturity Date" means the fifth anniversary of the date of this Agreement.
 
"Finance Document" means:
 
(a)  
this Agreement;

 
(b)  
a Fee Letter;

 
(c)  
a Transfer Certificate; or

 
(d)  
any other document designated as such by the Facility Agent and the Company.

 
"Finance Party" means a Lender or an Administrative Party.
 
"Financial Indebtedness" means any indebtedness for or in respect of:
 
(a)  
moneys borrowed;

 
(b)  
any acceptance credit;

 
(c)  
any bond, note, debenture, loan stock or other similar instrument;

 
(d)  
any redeemable preference share;

 
(e)  
any finance or capital lease;

 
(f)  
receivables sold or discounted (otherwise than on a non-recourse basis);

 
(g)  
the acquisition cost of any asset to the extent payable after its acquisition or
possession by the party liable where the deferred payment is arranged primarily
as a method of raising finance or financing the acquisition of that asset;

 
(h)  
any derivative transaction protecting against or benefiting from fluctuations in
any rate or price (and, except for non-payment of an amount, the then mark to
market value of the derivative transaction will be used to calculate its
amount);

 
(i)  
any other transaction (including any forward sale or purchase agreement) which
has the commercial effect of a borrowing;

 
(j)  
any counter-indemnity obligation in respect of any guarantee, indemnity, bond,
letter of credit or any other instrument issued by a bank or financial
institution; or

 
(k)  
any guarantee, indemnity or similar assurance against financial loss of any
person in respect of any item referred to in paragraphs (a) to (j) above.

 
"Financial Support Direction" means a financial support direction issued by the
Pensions Regulator
under section 43 of the Pensions Act 2004.
 
"Group" means the Company and its Subsidiaries.
 
"Holding Company" means in relation to a company or corporation, any other
company or corporation in
respect of which it is a Subsidiary.
 
"Impaired Agent" means the Facility Agent at any time when:
 
(a)  
it has failed to make (or has notified a Party that it will not make) a payment
required to be made by it under the Finance Documents by the due date for
payment;

 
(b)  
the Facility Agent otherwise rescinds or repudiates a Finance Document;

 
(c)  
(if the Facility Agent is also a Lender) it is a Defaulting Lender under
paragraph (a) or (b) of the definition of "Defaulting Lender"; or

 
(d)  
an Insolvency Event has occurred and is continuing with respect to the Facility
Agent;

 
unless, in the case of paragraph (a) above:
 
(i)  
its failure to pay is caused by:

 
(A)  
administrative or technical error; or

 
(B)  
a Disruption Event,

 
and payment is made within five Business Days of its due date; or
 
(ii)  
the Facility Agent is disputing in good faith whether it is contractually
obliged to make the payment in question.

 
"Increase Confirmation" means a confirmation substantially in the form set out
in Schedule 7 (Form of
Increase Confirmation).
 
"Increase Lender" has the meaning given to that term in Clause 2.2 (Increase).
 
"Increased Cost" means:
 
(a)  
an additional or increased cost;

 
(b)  
a reduction in the rate of return under a Finance Document or on a Finance
Party's (or its Affiliate's) overall capital; or

 
(c)  
a reduction of an amount due and payable under any Finance Document,

 
which is incurred or suffered by a Finance Party or any of its Affiliates but
only to the extent attributable to that Finance Party having entered into any
Finance Document or funding or performing its obligations under any Finance
Document.
 
"Information Memorandum" means the information memorandum in the form approved
by the Company concerning the Group which, at the Company’s request and on its
behalf, was prepared in relation to this transaction and distributed by the
Arranger to selected financial institutions before the date of this Agreement
and which is entitled: "Information Memorandum December 2011".
 
"Insolvency Event" in relation to a Finance Party means that the Finance Party:
 
(a)  
is dissolved (other than pursuant to a consolidation, amalgamation or merger);

 
(b)  
becomes insolvent or is unable to pay its debts or fails or admits in writing
its inability generally to pay its debts as they become due;

 
(c)  
makes a general assignment, arrangement or composition with or for the benefit
of its creditors;

 
(d)  
institutes or has instituted against it, by a regulator, supervisor or any
similar official with primary insolvency, rehabilitative or regulatory
jurisdiction over it in the jurisdiction of its incorporation or organisation or
the jurisdiction of its head or home office, a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors' rights, or a petition is presented
for its winding up or liquidation by it or such regulator, supervisor or similar
official;

 
(e)  
has instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors' rights, or a petition is presented for its
winding up or liquidation, and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition is instituted or
presented by a person or entity not described in paragraph (d) above and:

 
(i)  
results in a judgment of insolvency or bankruptcy or the entry of an order for
relief or the making of an order for its winding up or liquidation; or

 
(ii)  
is not dismissed, discharged, stayed or restrained in each case within 30 days
of the institution or presentation thereof;

 
(f)  
has a resolution passed for its winding up, official management or liquidation
(other than pursuant to a consolidation, amalgamation or merger);

 
(g)  
seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets;

 
(h)  
has a secured party take possession of all or substantially all its assets or
has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 30 days thereafter;

 
(i)  
causes or is subject to any event with respect to it which, under the applicable
laws of any jurisdiction, has an analogous effect to any of the events specified
in paragraphs (a) to (h) above; or

 
(j)  
takes any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any of the foregoing acts.

 
"ITA" means the Income Tax Act 2007.
 
"Legal Reservations" means:
 
(a)  
the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors;

 
(b)  
the time barring of claims under the Limitation Act 1980 and the Foreign
Limitation Periods Act 1984, the possibility that an undertaking to assume
liability for or indemnify a person against non-payment of UK stamp duty may be
void and defences of set-off or counterclaim;

 
(c)  
similar principles, rights and defences under the laws of any jurisdiction in
which a member of the Group or a Holding Company of the Company is incorporated;
and

 
(d)  
any other matters which are set out as qualifications or reservations as to
matters of law of general application in any legal opinion provided under
Schedule 2 (Conditions Precedent Documents).

 
"Lender" means:
 
(a)  
an Original Lender; or

 
(b)  
any person which becomes a Lender after the date of this Agreement in accordance
with Clause 2.2 (Increase) or Clause 26 (Changes to the Parties),

 
which in each case has not ceased to be a Lender in accordance with the terms of
this Agreement.
 
"LIBOR" means for a Term of any Loan or overdue amount:
 
(a)  
the applicable Screen Rate; or

 
(b)  
if no Screen Rate is available for Sterling or the Term of that Loan or overdue
amount, the arithmetic mean (rounded upward to four decimal places) of the
rates, as supplied to the Facility Agent at its request, quoted by the Reference
Banks to leading banks in the London interbank market,

 
as of 11.00 a.m. on the Rate Fixing Day for the offering of deposits in Sterling
or the currency of the overdue amount for a period comparable to that Term, and
if any such rate is below zero LIBOR will be deemed to be zero.
 
"Licence" means:
 
(a)  
the electricity distribution licence made and treated as granted to the Company
under Section 6(1)(c) of the Act pursuant to a licensing scheme made by the
Secretary of State under Part II of Schedule 7 to the Utilities Act 2000 on 28
September, 2001; or

 
(b)  
any statutory amendment or replacement licence or licences granted pursuant to
the Utilities Act 2000 (or any equivalent legislation which supersedes the
Utilities Act) which permit the Company to distribute electricity in the area it
is certified to operate in.

 
"LMA" means the Loan Market Association.
 
"Loan" means, unless otherwise stated in this Agreement, the principal amount of
each borrowing under this Agreement or the principal amount outstanding of that
borrowing.
 
 "Majority Lenders" means, at any time, Lenders:
 
(a)  
whose share in the outstanding Loans and whose undrawn Commitments then
aggregate 662/3 per cent. or more of the aggregate of all the outstanding Loans
and the undrawn Commitments of all the Lenders;

 
(b)  
if there are no Loans then outstanding, whose undrawn Commitments then aggregate
662/3 per cent. or more of the Total Commitments; or

 
(c)  
if there are no Loans then outstanding and the Total Commitments have been
reduced to zero, whose Commitments aggregated 662/3 per cent. or more of the
Total Commitments immediately before the reduction.

 
"Mandatory Cost" means the cost of complying with certain regulatory
requirements, expressed as a percentage rate per annum and calculated by the
Facility Agent under Schedule 4 (Calculation of the Mandatory Cost).
 
"Margin" means, provided that:
 
(a)  
at least one of Moody's Investor Services Limited ("Moody's") and Standard &
Poor's Ratings Services ("Standard & Poor's") has provided a current rating in
respect of the long-term, unsecured and non credit-enhanced debt obligations of
the Company; and

 
(b)  
no Event of Default is outstanding,

 
the rate set out in the table below:
 

 
Rating (Moody's)
Rating (Standard & Poor's)
Margin (per annum)
 
Less than or equal to Baa3
Less than or equal to BBB-
1.25%
 
Baa2
BBB
1.00%
 
Baa1
BBB+
0.90%
 
A3 or higher
A- or higher
0.75%

 
If the current Moody's and Standard & Poor's ratings in respect of the Company
imply different Margin rates, the Margin shall be the average of the two Margin
rates implied. If only one of Moody's and Standard & Poor's provides a rating in
respect of the long-term, unsecured and non credit-enhanced debt obligations of
the Company, that rating alone shall be used to determine the applicable Margin.
If neither Moody's nor Standard & Poor's provides a rating in respect of the
long-term, unsecured and non credit-enhanced debt obligations of the Company, or
if an Event of Default is outstanding, the applicable Margin shall be 1.25% per
annum. Any increase or decrease in the Margin shall take effect on (i) the date
on which the Moody's and/or Standard & Poor's rating in respect of the
long-term, unsecured and non credit-enhanced debt obligations of the Company is
published or, as the case may be, changed or (ii) where the Facility Agent
receives notice from the Company or otherwise becomes aware that an Event of
Default has occurred or has ceased to be outstanding, with effect from the date
on which such Event of Default occurs or ceases to be outstanding.
 
 
For the purposes of this definition, an Event of Default being "outstanding"
means that it has not been remedied (as evidenced by the Company to the Facility
Agent (acting reasonably)) or waived.
 
"Material Adverse Effect" means a material adverse effect on:
 
(a)  
the business, assets or financial condition of the Group taken as a whole;

 
(b)  
the ability of the Company to perform its payment obligations under the Finance
Documents or its obligations under Clauses 17.3 (Interest Cover) or 17.4 (Asset
Cover) of this Agreement; or

 
(c)  
the validity or enforceability of the Finance Documents or the rights or
remedies of any Finance Party under any of the Finance Documents.

 
"Material Subsidiary" means, at any time, a Subsidiary of the Company whose
gross assets or gross revenues (on a consolidated basis and excluding
intra-Group items) then equal or exceed 10 per cent. of the gross assets or
gross revenues of the Group.
 
For this purpose:
 
(a)  
the gross assets or gross revenues of a Subsidiary of the Company will be
determined from its financial statements (consolidated if it has Subsidiaries)
upon which the latest audited financial statements of the Group have been based;

 
(b)  
if a Subsidiary of the Company becomes a member of the Group after the date on
which the latest audited financial statements of the Group have been prepared,
the gross assets or gross revenues of that Subsidiary will be determined from
its latest financial statements;

 
(c)  
the gross assets or gross revenues of the Group will be determined from the
Company’s latest audited financial statements, adjusted (where appropriate) to
reflect the gross assets or gross revenues of any company or business
subsequently acquired or disposed of; and

 
(d)  
if a Material Subsidiary disposes of all or substantially all of its assets to
another Subsidiary of the Company, it will immediately cease to be a Material
Subsidiary and the other Subsidiary (if it is not already) will immediately
become a Material Subsidiary; the subsequent financial statements of those
Subsidiaries and the Group will be used to determine whether those Subsidiaries
are Material Subsidiaries or not.

 
If there is a dispute as to whether or not a company is a Material Subsidiary, a
certificate of the auditors of the Company will be, in the absence of manifest
error, conclusive.
 
"Maturity Date" means the last day of the Term of a Loan.
 
"OFGEM" means the Office of Gas and Electricity Markets.
 
"Original Financial Statements" means the audited consolidated financial
statements of the Company
for the year ended 31 March 2011.
 
"Participating Member State" means a member state of the European Community that
adopts or has adopted the euro as its lawful currency under the legislation of
the European Community relating to Economic and Monetary Union.
 
"Party" means a party to this Agreement.
 
"Pensions Regulator" means the body corporate called the Pensions Regulator
established under Part I of
the Pensions Act 2004.
 
"Pro Rata Share" means:
 
(a)  
for the purpose of determining a Lender's share in a Loan, the proportion which
its Available Commitment bears to the Available Facility immediately prior to
making the Loan; and

 
(b)  
for any other purpose on a particular date:

 
(i)  
the proportion which its Commitment bears to the Total Commitments on that date;
or

 
(ii)  
if the Total Commitments have been cancelled, the proportion which its
Commitments bore to the Total Commitments immediately before being cancelled.

 
"PUHCA" means the Public Utility Holding Company Act of 2005, as amended, of the
United States of
America.
 
"Rate Fixing Day" means the first day of a Term or such other day as the
Facility Agent determines is generally treated as the rate fixing day by market
practice in the London interbank market.
 
"Reference Banks" means Lloyds TSB Bank plc, Mizuho Corporate Bank, Ltd. and
Royal Bank of Canada and any other bank or financial institution appointed as
such by the Facility Agent (after consultation with the Company) under this
Agreement.
 
"Related Fund" in relation to a fund (the "first fund"), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund.
 
"Repeating Representations" means the representations which are deemed to be
repeated under this
Agreement.
 
"Representative" means any delegate, agent, manager, administrator, nominee,
attorney, trustee or
custodian.
 
"Request" means a request for a Loan, substantially in the relevant form set out
in Schedule 3 (Requests).
 
"Rollover Loan" means one or more Loans:
 
(a)  
made or to be made on the same day that a maturing Loan is due to be repaid;

 
(b)  
the aggregate amount of which is equal to or less than the maturing Loan; and

 
(c)  
made or to be made to the Company for the purpose of refinancing a maturing
Loan.

 
"Screen Rate" means the British Bankers' Association Interest Settlement Rate
for Sterling and the Term displayed on the appropriate page of the Reuters
screen. If the relevant page is replaced or the service ceases to be available,
the Facility Agent (after consultation with the Company and the Lenders) may
specify another page or service displaying the appropriate rate.
 
"Secretary of State" means the Secretary of State for Business, Innovation and
Skills.
 
"Security Interest" means any mortgage, pledge, lien, charge, assignment,
hypothecation or security interest or any other agreement or arrangement having
a similar effect.
 
"Sterling" and "£" mean the lawful currency of the United Kingdom.
 
"Subsidiary" means:
 
(a)  
a subsidiary within the meaning of section 1159 of the Companies Act 2006; and

 
(b)  
unless the context otherwise requires, a subsidiary undertaking within the
meaning of section 1162 of the Companies Act 2006.

 
"Tax" means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty, addition to tax or any interest payable
in connection with any failure to pay or any delay in paying any of the same).
 
"Term" means, in respect of a Loan, each period determined under this Agreement
by reference to which
interest on a Loan or an overdue amount is calculated.
 
"Total Commitments" means the aggregate of the Commitments, being £245,000,000
at the date of this
Agreement.
 
"Transfer Certificate" means a certificate, substantially in the form of
Schedule 5 (Form of Transfer Certificate), with such amendments as the Facility
Agent may approve or reasonably require or any other form agreed between the
Facility Agent and the Company.
 
"Transfer Date" means, in relation to a transfer, the later of:
 
(a)  
the proposed Transfer Date specified in the relevant Transfer Certificate; and

 
(b)  
the date on which the Facility Agent executes the relevant Transfer Certificate.

 
"U.K. " means the United Kingdom.
 
"Unpaid Sum" means any sum due and payable but unpaid by the Company under the
Finance Documents.
 
"VAT" means value added tax as provided for in the Value Added Tax Act 1994 and
any other tax of a
similar nature.
 
1.2  
Construction

 
1.2.1  
The following definitions have the meanings given to them in Clause 17
(Financial Covenants):

 
(a)  
Cash;

 
(b)  
Cash Equivalent Investments;

 
(c)  
Consolidated EBITDA;

 
(d)  
Interest Payable;

 
(e)  
Measurement Period;

 
(f)  
Regulatory Asset Base; and

 
(g)  
Total Net Debt.

 
1.2.2  
In this Agreement, unless the contrary intention appears, a reference to:

 
(a)  
an amendment includes a supplement, novation, restatement or re-enactment and
amended will be construed accordingly;

 
(b)  
assets includes present and future properties, revenues and rights of every
description;

 
(c)  
an authorisation includes an authorisation, consent, approval, resolution,
licence, exemption, filing, registration or notarisation;

 
(d)  
Barclays Capital is a reference to Barclays Capital, the investment banking
division of Barclays Bank PLC;

 
(e)  
disposal means a sale, transfer, grant, lease or other disposal, whether
voluntary or involuntary, and dispose will be construed accordingly;

 
(f)  
indebtedness includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money;

 
(g)  
know your customer requirements are the identification checks that a Finance
Party requests in order to meet its obligations under any applicable law or
regulation to identify a person who is (or is to become) its customer;

 
(h)  
a person includes any individual, company, corporation, unincorporated
association or body (including a partnership, trust, joint venture or
consortium), government, state, agency, organisation or other entity whether or
not having separate legal personality;

 
(i)  
a regulation includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law but, if not having the force
of law, being of a type with which any person to which it applies is accustomed
to comply) of any governmental, inter-governmental or supranational body,
agency, department or regulatory, self-regulatory or other authority or
organisation;

 
(j)  
the winding-up of a person includes the administration, dissolution or
liquidation or other like process of that person, any composition or arrangement
with the creditors, amalgamation, reconstruction, reorganisation or
consolidation pursuant to Part XXVI of the Companies Act 2006 proposed or
carried out in respect of that person or a company voluntary arrangement
pursuant to the Insolvency Act 1986 carried out or proposed in respect of that
person;

 
(k)  
a currency is a reference to the lawful currency for the time being of the
relevant country;

 
(l)  
save as set out in the definition of Margin in Clause 1.1 (Definitions), a
Default (other than an Event of Default) being outstanding means that it has not
been remedied or waived and an Event of Default being outstanding means that it
has not been waived;

 
(m)  
a provision of law is a reference to that provision as extended, applied,
amended or re-enacted and includes any subordinate legislation;

 
(n)  
a Clause, a Subclause or a Schedule is a reference to a clause or subclause of,
or a schedule to, this Agreement;

 
(o)  
a person includes its successors in title, permitted assigns and permitted
transferees;

 
(p)  
a Finance Document or another document is a reference to that Finance Document
or other document as amended; and

 
(q)  
a time of day is a reference to London time.

 
1.2.3  
Unless the contrary intention appears, a reference to a month or months is a
reference to a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month or the calendar month
in which it is to end, except that:

 
(a)  
if the numerically corresponding day is not a Business Day, the period will end
on the next Business Day in that month (if there is one) or the preceding
Business Day (if there is not);

 
(b)  
if there is no numerically corresponding day in that month, that period will end
on the last Business Day in that month; and

 
(c)  
notwithstanding sub-clause 1.2.3(a) above, a period which commences on the last
Business Day of a month will end on the last Business Day in the next month or
the calendar month in which it is to end, as appropriate.

 
1.2.4  
Unless expressly provided to the contrary in a Finance Document, a person who is
not a party to a Finance Document may not enforce any of its terms under the
Contracts (Rights of Third Parties) Act 1999 and notwithstanding any term of any
Finance Document, the consent of any third party is not required for any
variation (including any release or compromise of any liability) or termination
of that Finance Document.

 
1.2.5  
Unless the contrary intention appears:

 
(a)  
a reference to a Party will not include that Party if it has ceased to be a
Party under this Agreement;

 
(b)  
a word or expression used in any other Finance Document or in any notice given
in connection with any Finance Document has the same meaning in that Finance
Document or notice as in this Agreement; and

 
(c)  
any obligation of the Company under the Finance Documents which is not a payment
obligation remains in force for so long as any payment obligation of the Company
is or may be outstanding under the Finance Documents.

 
1.2.6  
The headings in this Agreement do not affect its interpretation.

 
2.  
THE FACILITY

 
2.1  
The Facility

 
Subject to the terms of this Agreement, the Lenders make available to the
Company a revolving credit facility denominated in Sterling in an aggregate
amount equal to the Total Commitments.
 
2.2  
Increase

 
2.2.1  
The Company may by giving prior notice to the Facility Agent by no later than
the date falling 10 Business Days after the effective date of a cancellation of:

 
(a)  
the Available Commitments of a Defaulting Lender in accordance with
sub-clause 7.6.4 of Clause 7.6 (Involuntary prepayment and cancellation); or

 
(b)  
the Commitments of a Lender in accordance with Clause 7.1 (Mandatory prepayment
– illegality),

 
request that the Total Commitments be increased (and the Total Commitments shall
be so increased) in an aggregate amount up to the amount of the Available
Commitments or Commitments so cancelled as follows:
 
(c)  
the increased Commitments will be assumed by one or more Lenders or other banks,
financial institutions, trusts, funds or other entities (each an "Increase
Lender") selected by the Company (each of which shall not be a member of the
Group and which is further acceptable to the Facility Agent (acting reasonably))
and each of which confirms its willingness to assume and does assume all the
obligations of a Lender corresponding to that part of the increased Commitments
which it is to assume, as if it had been an Original Lender;

 
(d)  
the Company and any Increase Lender shall assume obligations towards one another
and/or acquire rights against one another as the Company and the Increase Lender
would have assumed and/or acquired had the Increase Lender been an Original
Lender;

 
(e)  
each Increase Lender shall become a Party as a "Lender" and any Increase Lender
and each of the other Finance Parties shall assume obligations towards one
another and acquire rights against one another as that Increase Lender and those
Finance Parties would have assumed and/or acquired had the Increase Lender been
an Original Lender;

 
(f)  
the Commitments of the other Lenders shall continue in full force and effect;
and

 
(g)  
any increase in the Total Commitments shall take effect on the date specified by
the Company in the notice referred to above or any later date on which the
conditions set out in sub-clause 2.2.2 below are satisfied.

 
2.2.2  
An increase in the Total Commitments will only be effective on:

 
(a)  
the execution by the Facility Agent of an Increase Confirmation from the
relevant Increase Lender; and

 
(b)  
in relation to an Increase Lender which is not a Lender immediately prior to the
relevant increase the performance by the Facility Agent of all necessary "know
your customer" or other similar checks under all applicable laws and regulations
in relation to the assumption of the increased Commitments by that Increase
Lender, the completion of which the Facility Agent shall promptly notify to the
Company and the Increase Lender.

 
2.2.3  
Each Increase Lender, by executing the Increase Confirmation, confirms (for the
avoidance of doubt) that the Facility Agent has authority to execute on its
behalf any amendment or waiver that has been approved by or on behalf of the
requisite Lender or Lenders in accordance with this Agreement on or prior to the
date on which the increase becomes effective.

 
2.2.4  
Unless the Facility Agent otherwise agrees or the increased Commitment is
assumed by an existing Lender, the Company shall, on the date upon which the
increase takes effect, pay to the Facility Agent (for its own account) a fee of
£1,750 and the Company shall promptly on demand pay the Facility Agent the
amount of all costs and expenses (including legal fees) reasonably incurred by
it in connection with any increase in Commitments under this Clause 2.2.

 
2.2.5  
The Company may pay to the Increase Lender a fee in the amount and at the times
agreed between the Company and the Increase Lender in a letter between the
Company and the Increase Lender setting out that fee.  A reference in this
Agreement to a Fee Letter shall include any letter referred to in this
paragraph.

 
2.2.6  
Clause 26.4 (Limitation of responsibility of Existing Lender) shall apply
mutatis mutandis in this Clause 2.2 in relation to an Increase Lender as if
references in that Clause to:

 
(a)  
an "Existing Lender" were references to all the Lenders immediately prior to the
relevant increase;

 
(b)  
the "New Lender" were references to that "Increase Lender"; and

 
(c)  
a "re-transfer" and "re-assignment" were references to respectively a "transfer"
and "assignment"."

 
2.2.7  
Each Party (other than the Increase Lender) irrevocably authorises the Facility
Agent to execute any duly completed Increase Confirmation on its behalf.

 
2.3  
Nature of a Finance Party's rights and obligations

 
Unless otherwise agreed by all the Finance Parties:
 
2.3.1  
the obligations of a Finance Party under the Finance Documents are several;

 
2.3.2  
failure by a Finance Party to perform its obligations does not affect the
obligations of any other Party under the Finance Documents;

 
2.3.3  
no Finance Party is responsible for the obligations of any other Finance Party
under the Finance Documents;

 
2.3.4  
the rights of a Finance Party under the Finance Documents are separate and
independent rights;

 
2.3.5  
a debt arising under the Finance Documents to a Finance Party is a separate and
independent debt; and

 
2.3.6  
a Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce those rights.

 
3.  
PURPOSE

 
3.1  
Purpose

 
The Company shall apply all amounts borrowed by it under the Facility towards
the general corporate purposes of the Group in compliance with the Licence
including, but not limited to, the refinancing of the Existing RCF.
 
3.2  
No obligation to monitor

 
No Finance Party is bound to monitor or verify any amount borrowed pursuant to
this Agreement.
 
4.  
CONDITIONS PRECEDENT

 
4.1  
Conditions precedent documents

 
A Request may not be given until the Facility Agent has notified the Company and
the Lenders that it has received (or waived receipt of) all of the documents and
evidence set out in Schedule 2 (Conditions Precedent Documents) in form and
substance satisfactory to the Facility Agent. The Facility Agent shall give this
notification to the Company and the Lenders upon being so satisfied.
 
4.2  
Further conditions precedent

 
The obligations of each Lender to participate in any Loan are subject to the
further conditions precedent that on both the date of the Request and the
Drawdown Date for that Loan:
 
4.2.1  
the Repeating Representations are correct in all material respects; and

 
4.2.2  
no Default or, in the case of a Rollover Loan, no Event of Default is
outstanding or would result from the Loan.

 
4.3  
Maximum number

 
Unless the Facility Agent agrees, a Request may not be given if, as a result,
there would be more than 20 Loans outstanding.
 
5.  
UTILISATION

 
5.1  
Giving of Requests

 
5.1.1  
The Company may borrow a Loan by giving to the Facility Agent a duly completed
Request.

 
5.1.2  
Unless the Facility Agent otherwise agrees, the latest time for receipt by the
Facility Agent of a duly completed Request is 11.00 a.m. one Business Day before
the Rate Fixing Day for the proposed borrowing.

 
5.1.3  
Each Request is irrevocable.

 
5.2  
Completion of Requests

 
A Request for a Loan will not be regarded as having been duly completed unless:
 
5.2.1  
the Drawdown Date is a Business Day falling within the Availability Period;

 
5.2.2  
the currency specified in the Request is Sterling;

 
5.2.3  
the amount of the Loan requested is:

 
(a)  
a minimum of £5,000,000 and an integral multiple of £1,000,000;

 
(b)  
the Available Commitment on the proposed Drawdown Date; or

 
(c)  
such other amount as the Facility Agent may agree; and

 
5.2.4  
the proposed Term complies with this Agreement.

 
Only one Loan may be requested in a Request.
 
5.3  
Advance of Loan

 
5.3.1  
The Facility Agent must promptly notify each Lender of the details of the
requested Loan and the amount of its share in that Loan.

 
5.3.2  
The amount of each Lender's share of the Loan will be its Pro Rata Share on the
proposed Drawdown Date.

 
5.3.3  
No Lender is obliged to participate in a Loan if as a result:

 
(a)  
its share in the aggregate amount of the Loans would exceed its Commitment; or

 
(b)  
the aggregate amount of the Loans would exceed the Total Commitments.

 
5.3.4  
If the conditions set out in this Agreement have been met, and subject to
Clause 6.2 (Cashless Rollover), each Lender must make its share in the Loan
available to the Facility Agent for the Company by no later than 2.00 pm on the
Drawdown Date.

 
5.3.5  
The Facility Agent shall notify each Lender of the amount of each Loan and the
amount of its participation in that Loan, in each case by noon one Business Day
before the Rate Fixing Day for the proposed borrowing.

 
6.  
REPAYMENT

 
6.1  
Repayment of Loans

 
6.1.1  
The Company must repay each Loan in full on its Maturity Date.  No Loan may be
outstanding after the Final Maturity Date.

 
6.1.2  
Subject to the other terms of this Agreement, any amounts repaid under
sub-clause 6.1.1 above may be re-borrowed.

 
6.2  
Cashless Rollover

 
6.2.1  
Without prejudice to the Company's obligation under Clause 6.1 above, if one or
more Loans are to be made available to the Company:

 
(a)  
on the same day that a maturing Loan is due to be repaid by the Company; and

 
(b)  
in whole or in part for the purpose of refinancing the maturing Loan,

 
the aggregate amount of the new Loans shall be treated as if applied in or
towards repayment of the maturing Loan so that:
 
(i)  
if the amount of the maturing Loan exceeds the aggregate amount of the new
Loans:

 
(A)  
the Company will only be required to pay an amount in cash equal to that excess;
and

 
(B)  
each Lender's participation (if any) in the new Loans shall be treated as having
been made available and applied by the Company in or towards repayment of that
Lender's participation (if any) in the maturing Loan and that Lender will not be
required to make its participation in the new Loans available in cash; and

 
(ii)  
if the amount of the maturing Loan is equal to or less than the aggregate amount
of the new Loans:

 
(A)  
the Company will not be required to make any payment in cash; and

 
(B)  
each Lender will be required to make its participation in the new Loans
available in cash only to the extent that its participation (if any) in the new
Loans exceeds that Lender's participation (if any) in the maturing Loan and the
remainder of that Lender's participation in the new Loans shall be treated as
having been made available and applied by the Company in or towards repayment of
that Lender's participation in the maturing Loan.

 
7.  
PREPAYMENT AND CANCELLATION

 
7.1  
Mandatory prepayment - illegality

 
7.1.1  
A Lender must notify the Company promptly if it becomes aware that it is
unlawful in any jurisdiction for that Lender to perform any of its obligations
under a Finance Document or to fund or maintain its share in any Loan.

 
7.1.2  
After notification under sub-clause 7.1.1 above:

 
(a)  
the Company must repay or prepay the share of that Lender in each Loan made to
it on the date specified in sub-clause 7.1.3 below; and

 
(b)  
the Commitments of that Lender will be immediately cancelled.

 
7.1.3  
The date for repayment or prepayment of a Lender's share in a Loan will be:

 
(a)  
the Business Day following receipt by the Company of notice from the Lender
under sub-clause 7.1.1 above; or

 
(b)  
if later, the latest date allowed by the relevant law.

 
7.2  
Mandatory prepayment - change of control

 
 If the Company becomes aware of any person (whether alone or together with any
associated person or persons) gaining control of the Company (for these purposes
"associated person" means, in relation to any person, a person who is
(i) "acting in concert" (as defined in the City Code on Takeovers and Mergers)
with that person or (ii) a "connected person" (as defined in section 839 of the
Taxes Act) of that person and "control" means the relevant person satisfies any
of the criteria set out in paragraphs (1)(a) to (c) of Section 1159 of the
Companies Act 2006):
 
7.2.1  
within five days of such date, the Company shall give notice of such change of
control to the Facility Agent;

 
7.2.2  
the Lenders and the Company shall immediately enter into negotiations for a
period of not more than 45 days from the date of the change of control with a
view to agreeing whether the Facility shall continue to be made available and on
what terms;

 
7.2.3  
if no such agreement is reached within the said period of 45 days then:

 
(a)  
any Lender may on 10 days' notice to the Facility Agent and to the Company
require the repayment of its share in each Loan and cancel its Commitment; and

 
(b)  
the Majority Lenders may on 10 days' notice to the Company require repayment in
full of all outstanding Loans and cancel the Total Commitments; and

 
7.2.4  
a Lender shall not be obliged to fund any further loans under the Facility
(except for a Rollover Loan) during the negotiation period set out in
sub-clause 7.2.2, and if no agreement is reached within such negotiation period,
during the 10 day notice period set out in sub-clause 7.2.3.

 
7.3  
Voluntary prepayment

 
7.3.1  
The Company may, by giving not less than five Business Days' prior written
notice to the Facility Agent, prepay any Loan at any time in whole or in part.

 
7.3.2  
A prepayment of part of a Loan must be in a minimum amount of £5,000,000 and an
integral multiple of £1,000,000.

 
7.4  
Automatic cancellation

 
The Commitments of each Lender will be automatically cancelled at the close of
business on the last day of the Availability Period.
 
7.5  
Voluntary cancellation

 
7.5.1  
The Company may, by giving not less than three Business Days' prior written
notice to the Facility Agent, cancel the unutilised amount of the Total
Commitments in whole or in part.

 
7.5.2  
Partial cancellation of the Total Commitments must be in a minimum amount of
£5,000,000 and an integral multiple of £1,000,000.

 
7.5.3  
Any cancellation in part shall be applied against the Commitment of each Lender
pro rata.

 
7.6  
Involuntary prepayment and cancellation

 
7.6.1  
If the Company is, or will be, required to pay to a Lender a Tax Payment or an
Increased Cost, the Company may, while the requirement continues, give notice to
the Facility Agent requesting prepayment and cancellation in respect of that
Lender.

 
7.6.2  
After notification under sub-clause 7.6.1 above:

 
(a)  
the Company must repay or prepay that Lender's share in each Loan made to it on
the date specified in sub-clause 7.6.3 below; and

 
(b)  
the Commitments of that Lender will be immediately cancelled.

 
7.6.3  
The date for repayment or prepayment of a Lender's share in a Loan will be the
last day of the current Term for that Loan or, if earlier, the date specified by
the Company in its notification.

 
7.6.4  
 

(a)  
If any Lender becomes a Defaulting Lender, the Company may, at any time whilst
the Lender continues to be a Defaulting Lender, give the Facility Agent five
Business Days' notice of cancellation of the Available Commitment of that
Lender.

 
(b)  
On the notice referred to in paragraph (a) above becoming effective, the
Available Commitment of the Defaulting Lender shall immediately be reduced to
zero.

 
(c)  
The Facility Agent shall as soon as practicable after receipt of a notice
referred to in paragraph (a) above, notify all the Lenders.

 
7.7  
Re-borrowing of Loans

 
Any voluntary prepayment of a Loan may be re-borrowed on the terms of this
Agreement.  Any mandatory or involuntary prepayment of a Loan may not be
re-borrowed.
 
7.8  
Miscellaneous provisions

 
7.8.1  
Any notice of prepayment and/or cancellation under this Agreement is irrevocable
and must specify the relevant date(s) and the affected Loans and
Commitments.  The Facility Agent must notify the Lenders promptly of receipt of
any such notice.

 
7.8.2  
All prepayments under this Agreement must be made with accrued interest on the
amount prepaid.  No premium or penalty is payable in respect of any prepayment
except for Break Costs.

 
7.8.3  
The Majority Lenders may agree a shorter notice period for a voluntary
prepayment or a voluntary cancellation.

 
7.8.4  
No prepayment or cancellation is allowed except in accordance with the express
terms of this Agreement.

 
7.8.5  
Subject to Clause 2.2 (Increase), no amount of the Total Commitments cancelled
under this Agreement may subsequently be reinstated.

 
8.  
INTEREST

 
8.1  
Calculation of interest

 
The rate of interest on each Loan for each Term is the percentage rate per annum
equal to the aggregate of the applicable:
 
8.1.1  
Margin;

 
8.1.2  
LIBOR; and

 
8.1.3  
Mandatory Cost.

 
8.2  
Payment of interest

 
Except where it is provided to the contrary in this Agreement, the Company must
pay accrued interest on each Loan made to it on the last day of each Term and
also, if the Term is longer than six months, on the dates falling at six-monthly
intervals after the first day of that Term.
 
8.3  
Interest on overdue amounts

 
8.3.1  
If the Company fails to pay any amount payable by it under the Finance
Documents, it must immediately on demand by the Facility Agent pay interest on
the overdue amount from its due date up to the date of actual payment, both
before, on and after judgment.

 
8.3.2  
Interest on an overdue amount is payable at a rate determined by the Facility
Agent to be one per cent. per annum above the rate which would have been payable
if the overdue amount had, during the period of non-payment, constituted a
Loan.  For this purpose, the Facility Agent may (acting reasonably):

 
(a)  
select successive Terms of any duration of up to three months; and

 
(b)  
determine the appropriate Rate Fixing Day for that Term.

 
8.3.3  
Notwithstanding sub-clause 8.3.2 above, if the overdue amount is a principal
amount of a Loan and becomes due and payable prior to the last day of its
current Term, then:

 
(a)  
the first Term for that overdue amount will be the unexpired portion of that
Term; and

 
(b)  
the rate of interest on the overdue amount for that first Term will be one per
cent. per annum above the rate then payable on that Loan.

 
After the expiry of the first Term for that overdue amount, the rate on the
overdue amount will be calculated in accordance with sub-clause 8.3.2 above.
 
8.3.4  
Interest (if unpaid) on an overdue amount will be compounded with that overdue
amount at the end of each of its Terms but will remain immediately due and
payable.

 
8.4  
Notification of rates of interest

 
The Facility Agent must promptly notify each relevant Party of the determination
of a rate of interest under this Agreement.
 
9.  
TERMS

 
9.1  
Selection

 
9.1.1  
Each Loan has one Term only.

 
9.1.2  
The Company must select the Term for a Loan in the relevant Request.

 
9.1.3  
Subject to the following provisions of this Clause, each Term for a Loan will be
one, two, three or six months or a period of one to thirty days or any other
period agreed between the Company and the Lenders in relation to the relevant
Loan. The Company shall not use its right to select a Term of less than one
month's duration more than four times in any calendar year.

 
9.1.4  
A Term for a Loan shall start on the Drawdown Date for that Loan.

 
9.2  
No overrunning the Final Maturity Date

 
If a Term would otherwise overrun the Final Maturity Date, it will be shortened
so that it ends on the Final Maturity Date.
 
9.3  
Other adjustments

 
9.3.1  
The Facility Agent and the Company may enter into such other arrangements as
they may agree for the adjustment of Terms and the consolidation and/or
splitting of Loans.

 
9.3.2  
Subject to sub-clause 9.3.3 below, if two or more Terms in respect of Loans end
on the same date, those Loans will, unless the Company specifies to the contrary
in the Request for the next Term, be consolidated into, and treated as, a single
Loan on the last day of the Term.

 
9.3.3  
Subject to Clause 4.3 (Maximum Number) and Clause 5.2 (Completion of Requests)
if the Company requests in a Request that a Loan be divided into two or more
Loans, that Loan will, on the last day of its Term, be so divided into the
amounts specified in that Request, having an aggregate amount equal to the
amount of the Loan immediately before its division.

 
9.4  
Notification

 
The Facility Agent must notify the Company and the Lenders of the duration of
each Term promptly after ascertaining its duration.
 
10.  
MARKET DISRUPTION

 
10.1  
Failure of a Reference Bank to supply a rate

 
If LIBOR is to be calculated by reference to the Reference Banks but a Reference
Bank does not supply a rate by 12.00 noon on a Rate Fixing Day, the applicable
LIBOR will, subject as provided below, be calculated on the basis of the rates
of the remaining Reference Banks.
 
10.2  
Market disruption

 
10.2.1  
In this Clause, each of the following events is a market disruption event:

 
(a)  
LIBOR is to be calculated by reference to the Reference Banks but no, or only
one, Reference Bank supplies a rate by 12.00 noon on the Rate Fixing Day; or

 
(b)  
the Facility Agent receives by close of business on the Rate Fixing Day
notification from Lenders whose shares in the relevant Loan exceed 50 per cent.
of that Loan that such Lenders are unable to obtain matching deposits in the
relevant interbank market or the rate at which they can do so is in excess of
LIBOR for the relevant Term.

 
10.2.2  
The Facility Agent must promptly notify the Company and the Lenders of a market
disruption event.

 
10.2.3  
After notification under sub-clause 10.2.2 above, the rate of interest on each
Lender's share in the affected Loan for the relevant Term will be the aggregate
of the applicable:

 
(a)  
Margin;

 
(b)  
rate notified to the Facility Agent by that Lender as soon as practicable, and
in any event before interest is due to be paid in respect of that Term, to be
that which expresses as a percentage rate per annum the cost to that Lender of
funding its share in that Loan from whatever source it may reasonably select;
and

 
(c)  
Mandatory Cost.

 
10.3  
Alternative basis of interest or funding

 
10.3.1  
If a market disruption event occurs and the Facility Agent or the Company so
requires, the Company and the Facility Agent must enter into negotiations for a
period of not more than 30 days with a view to agreeing an alternative basis for
determining the rate of interest and/or funding for the affected Loan and any
future Loan.

 
10.3.2  
Any alternative basis agreed will be, with the prior consent of all the Lenders,
binding on all the Parties.

 
11.  
TAX GROSS-UP AND INDEMNITIES

 
11.1  
Definitions

 
11.1.1  
In this Agreement:

 
"Qualifying Lender" means:
 
(a)  
a Lender (other than a Lender within paragraph (b) below) which is beneficially
entitled to interest payable to that Lender in respect of an advance under a
Finance Document and is:

 
(i)  
a Lender:

 
(A)  
which is a bank (as defined for the purpose of section 879 of ITA) making an
advance under a Finance Document; or

 
(B)  
in respect of an advance made under a Finance Document by a person that was a
bank (as defined for the purpose of section 879 of ITA) at the time that that
advance was made,

 
and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance; or
 
(ii)  
a Lender which is:

 
(A)  
a company resident in the United Kingdom for United Kingdom tax purposes;

 
(B)  
a partnership each member of which is:

 
(1)  
a company so resident in the United Kingdom; or

 
(2)  
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

 
(C)  
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company; or

 
(iii)  
a Treaty Lender; or

 
(b)  
a Lender which is a building society (as defined for the purpose of section 880
of ITA) making an advance under a Finance Document.

 
"Tax Confirmation" means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Finance Document is either:
 
(a)  
a company resident in the United Kingdom for United Kingdom tax purposes;

 
(b)  
a partnership each member of which is:

 
(i)  
a company so resident in the United Kingdom; or

 
(ii)  
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

 
(c)  
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.

 
"Tax Credit" means a credit against, relief or remission for, or repayment of
any Tax.
 
"Tax Deduction" means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.
 
"Tax Payment" means either the increase in a payment made by the Company to a
Finance Party under Clause 11.2 (Tax gross-up) or a payment under Clause 11.3
(Tax indemnity).
 
"Treaty Lender" means a Lender which:
 
(a)  
is treated as a resident of a Treaty State for the purposes of the Treaty;

 
(b)  
does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender's participation in the Loan is effectively
connected; and

 
(c)  
meets all other conditions which must be met under the Treaty for residents of
such Treaty State to obtain full exemption from tax on interest imposed by the
United Kingdom, except that for this purpose it shall be assumed that the
following are satisfied:

 
(i)  
any condition which relates (expressly or by implication) to the amounts or
terms of any Loan or the Finance Documents or any condition which relates
(expressly or by implication) to there not being a special relationship between
the Company and the Finance Party or between them both and another person; and

 
(ii)  
any necessary procedural formality.

 
"Treaty State" means a jurisdiction having a double taxation agreement (a
"Treaty") with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.
 
"UK Non-Bank Lender" means where a Lender becomes a Party after the day on which
this Agreement is entered into, a Lender which gives a Tax Confirmation in the
assignment agreement or Transfer Certificate which it executes on becoming a
Party.
 
11.1.2  
Unless a contrary indication appears, in this Clause 11 a reference to
"determines" or "determined" means a determination made in the absolute
discretion of the person making the determination.

 
11.2  
Tax gross-up

 
11.2.1  
The Company shall make all payments to be made by it without any Tax Deduction,
unless a Tax Deduction is required by law.

 
11.2.2  
The Company shall promptly upon becoming aware that it must make a Tax Deduction
(or that there is any change in the rate or the basis of a Tax
Deduction)  notify the Facility Agent accordingly.  Similarly, a Lender shall
notify the Facility Agent on becoming so aware in respect of a payment payable
to that Lender.  If the Facility Agent receives such notification from a Lender
it shall notify the Company.

 
11.2.3  
If a Tax Deduction is required by law to be made by the Company, the amount of
the payment due from the Company shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.

 
11.2.4  
A payment shall not be increased under sub-clause 11.2.3 above by reason of a
Tax Deduction on account of Tax imposed by the United Kingdom, if on the date on
which the payment falls due:

 
(a)  
the payment could have been made to the relevant Lender without a Tax Deduction
if the Lender had been a Qualifying Lender, but on that date that Lender is not
or has ceased to be a Qualifying Lender other than as a result of any change
after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty, or any
published practice or published concession of any relevant taxing authority; or

 
(b)  
the relevant Lender is a Qualifying Lender solely by virtue of paragraph (a)(ii)
of the definition of Qualifying Lender and:

 
(i)  
an officer of HM Revenue & Customs has given (and not revoked) a direction (a
"Direction") under section 931 of the ITA which relates to the payment and that
Lender has received from the Company a certified copy of that Direction; and

 
(ii)  
the payment could have been made to the Lender without any Tax Deduction if that
Direction had not been made; or

 
(c)  
the relevant Lender is a Qualifying Lender solely by virtue of paragraph (a)(ii)
of the definition of Qualifying Lender and:

 
(i)  
the relevant Lender has not given a Tax Confirmation to the Company; and

 
(ii)  
the payment could have been made to the Lender without any Tax Deduction if the
Lender had given a Tax Confirmation to the Company on the basis that the Tax
Confirmation would have enabled the Company to have formed a reasonable belief
that the payment was an "excepted payment" for the purpose of section 930 of the
ITA; or

 
(d)  
the relevant Lender is a Treaty Lender and the Company making the payment is
able to demonstrate that the payment could have been made to the Lender without
the Tax Deduction had that Lender complied with its obligations under
sub-clause 11.2.7 below.

 
11.2.5  
If the Company is required to make a Tax Deduction, the Company shall make that
Tax Deduction and any payment required in connection with that Tax Deduction
within the time allowed and in the minimum amount required by law.

 
11.2.6  
Within thirty days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Company making that Tax Deduction shall
deliver to the Facility Agent for the Finance Party entitled to the payment a
statement under Section 975 of the ITA, or other evidence reasonably
satisfactory to that Finance Party that the Tax Deduction has been made or (as
applicable) any appropriate payment paid to the relevant taxing authority.

 
11.2.7  
 

(a)  
Subject to paragraph (b) below, a Treaty Lender and the Company which makes a
payment to which that Treaty Lender is entitled shall co-operate in completing
any procedural formalities necessary for that Company to obtain authorisation to
make that payment without a Tax Deduction.

 
(b)  
Nothing in paragraph (a) above shall require a Treaty Lender to:

 
(i)  
register under the HMRC DT Treaty Passport scheme;

 
(ii)  
apply the HMRC DT Treaty Passport scheme to any Loan if it has so registered; or

 
(iii)  
file Treaty forms if it has included an indication to the effect that it wishes
the HMRC DT Treaty Passport scheme to apply to this Agreement in accordance with
sub-clause 11.2.10 below or sub-clause 11.2.111.6.1 of Clause 11.6 (HMRC DT
Treaty Passport scheme confirmation) and the Company making that payment has not
complied with its obligations under sub-clause 11.2.11 below or sub-clause
11.6.2 of Clause 11.6 (HMRC DT Treaty Passport scheme confirmation).

 
11.2.8  
A UK Non-Bank Lender which becomes a Party on the day on which this Agreement is
entered into gives a Tax Confirmation to the Company by entering into this
Agreement.

 
11.2.9  
A UK Non-Bank Lender shall promptly notify the Company and the Facility Agent if
there is any change in the position from that set out in the Tax Confirmation.

 
11.2.10  
A Treaty Lender which becomes a Party on the day on which this Agreement is
entered into that holds a passport under the HMRC DT Treaty Passport scheme, and
which wishes that scheme to apply to this Agreement, shall include an indication
to that effect (for the benefit of the Facility Agent and without liability to
the Company) by including its scheme reference number and its jurisdiction of
tax residence opposite its name in ‎Schedule 1 (Original Parties).

 
11.2.11  
Where a Lender includes the indication described in sub-clause 11.2.10 above in
Schedule 1 (Original Parties), the Company shall file a duly completed form
DTTP2 in respect of such Lender with HM Revenue & Customs within 30 days of the
date of this Agreement and shall promptly provide the Lender with a copy of that
filing provided that the Company shall not be liable in respect of any
non-compliance with its obligations under this sub-clause 11.2.11 where such
non-compliance is due to circumstances beyond the control of the Company
(including, without limitation, any delay, failure or omission on the part of
the relevant Lender or the Facility Agent to comply with any obligation owed to
the Company, or to any inaccuracy in any information provided by the relevant
Lender or the Facility Agent in connection with the DT Treaty Passport scheme).

 
11.2.12  
Any Lender which has confirmed that it is entitled to use its DT Treaty Passport
in accordance with sub-clause 11.2.10 or sub-clause 11.6.1 of Clause 11.6 (HMRC
DT Treaty Passport scheme confirmation) will reasonably promptly notify the
Facility Agent and the Company if at any time it ceases to holds a passport
under the HMRC DT Treaty Passport scheme or if it ceases to be able to use such
passport as a Lender.

 
11.2.13  
If a Lender has not included an indication to the effect that it wishes the HMRC
DT Treaty Passport scheme to apply to this Agreement in accordance with
sub-clause 11.2.10 above or sub-clause 11.6.1 of Clause 11.6 (HMRC DT Treaty
Passport scheme confirmation), the Company shall not file any form relating to
the HMRC DT Treaty Passport scheme in respect of that Lender's Commitment or its
participation in any Loan.

 
11.3  
Tax indemnity

 
11.3.1  
Except as provided below, the Company must indemnify a Finance Party, within
three Business Days of demand, against any loss or liability which that Finance
Party (in its absolute discretion) determines will be or has been suffered
(directly or indirectly) by that Finance Party for or on account of Tax in
relation to a payment received or receivable (or any payment deemed to be
received or receivable) under a Finance Document.

 
11.3.2  
Sub-clause 11.3.1 above does not apply to any Tax assessed on a Finance Party
under the laws of the jurisdiction in which:

 
(a)  
that Finance Party is incorporated or, if different, the jurisdiction (or
jurisdictions) in which that Finance Party is treated as resident for tax
purposes; or

 
(b)  
that Finance Party's Facility Office is located in respect of amounts received
or receivable in that jurisdiction,

 
if that Tax is imposed on or calculated by reference to the net income received
or receivable by that Finance Party. However, any payment deemed to be received
or receivable, including any amount treated as income but not actually received
by the Finance Party, such as a Tax Deduction, will not be treated as net income
received or receivable for this purpose.
 
11.3.3  
Sub-clause 11.3.1 above does not apply to any Tax assessed on a Finance Party to
the extent the loss or liability:

 
(a)  
is compensated for by an increased payment under Clause 11.2 (Tax gross-up); or

 
(b)  
would have been compensated for by an increased payment under Clause 11.2 (Tax
gross-up) but was not so compensated solely because one of the exclusions in
Clause 11.2 (Tax gross-up) applied.

 
11.3.4  
A Finance Party making, or intending to make, a claim under sub-clause 11.3.1
above must promptly notify the Company of the event which will give, or has
given, rise to the claim.

 
11.4  
Tax Credit

 
If the Company makes a Tax Payment and the relevant Finance Party has obtained,
used and retained any Tax Credit that is attributable to that Tax Payment, then,
if in its discretion (acting reasonably) it can do so without any further
adverse consequences for it, that Finance Party must pay an amount to the
Company which that Finance Party determines (in its discretion, acting
reasonably) will leave it (after that payment) in the same after-tax position as
it would have been in if the Tax Payment had not been required to be made by the
Company.  The relevant Finance Party shall take those steps it considers in its
opinion reasonable to seek and claim any tax credit.
 
11.5  
Lender Status Confirmation

 
Each Lender which becomes a Party to this Agreement after the date of this
Agreement shall indicate, in the Transfer Certificate or assignment agreement
which it executes on becoming a Party, and for the benefit of the Facility Agent
and without liability to the Company, which of the following categories it falls
in:
 
11.5.1  
not a Qualifying Lender;

 
11.5.2  
a Qualifying Lender (other than a Treaty Lender); or

 
11.5.3  
a Treaty Lender.

 
If a New Lender fails to indicate its status in accordance with this Clause 11.5
then such New Lender shall be treated for the purposes of this Agreement as if
it is not a Qualifying Lender until such time as it notifies the Facility Agent
which category applies (and the Facility Agent, upon receipt of such
notification, shall inform the Company).  For the avoidance of doubt, a Transfer
Certificate or assignment agreement shall not be invalidated by any failure of a
Lender to comply with this Clause 11.5.
 
11.6  
HMRC DT Treaty Passport scheme confirmation

 
11.6.1  
A New Lender that is a Treaty Lender that holds a passport under the HMRC DT
Treaty Passport scheme, and which wishes that scheme to apply to this Agreement,
shall include an indication to that effect (for the benefit of the Facility
Agent and without liability to the Company) in the Transfer Certificate or
Increase Confirmation which it executes by including its scheme reference number
and its jurisdiction of tax residence in that Transfer Certificate or Increase
Confirmation.

 
11.6.2  
Where a New Lender includes the indication described in sub-clause 11.6.1 above
in the relevant Transfer Certificate or Increase Confirmation the Company shall
file a duly completed form DTTP2 in respect of such Lender with HM Revenue &
Customs within 30 days of the relevant Transfer Date and shall promptly provide
the Lender with a copy of that filing.

 
11.7  
Stamp taxes

 
The Company shall pay and, within three Business Days of demand, indemnify each
Finance Party against any cost, loss or liability that Finance Party incurs in
relation to all stamp duty, registration and other similar Taxes payable in
respect of any Finance Document, except for any such Tax payable in respect of a
Transfer Certificate or other transfer or disposal of a Lender's rights or
obligations under a Finance Document.
 
11.8  
VAT

 
11.8.1  
All amounts set out, or expressed in a Finance Document to be payable by any
Party to a Finance Party which (in whole or in part) constitute the
consideration for a supply or supplies for VAT purposes shall be deemed to be
exclusive of any VAT which is chargeable on such supply or supplies, and
accordingly, subject to sub-clause 11.8.2 below, if VAT is or becomes chargeable
on any supply made by any Finance Party to any Party under a Finance Document,
that Party shall pay to the Finance Party (in addition to and at the same time
as paying any other consideration for such supply) an amount equal to the amount
of such VAT (and such Finance Party shall promptly provide an appropriate VAT
invoice to such Party).

 
11.8.2  
If VAT is or becomes chargeable on any supply made by any Finance Party (the
"Supplier") to any other Finance Party (the "Recipient") under a Finance
Document, and any Party other than the Recipient (the "Subject Party") is
required by the terms of any Finance Document to pay an amount equal to the
consideration for such supply to the Supplier (rather than being required to
reimburse the Recipient in respect of that consideration), such Party shall also
pay to the Supplier (in addition to and at the same time as paying such amount)
an amount equal to the amount of such VAT.  The Recipient will promptly pay to
the Subject Party an amount equal to any credit or repayment obtained by the
Recipient from the relevant tax authority which the Recipient reasonably
determines is in respect of such VAT.

 
11.8.3  
Where a Finance Document requires any Party to reimburse or indemnify a Finance
Party for any cost or expense, that Party shall reimburse or indemnify (as the
case may be) such Finance Party for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that such
Finance Party reasonably determines that it is entitled to credit or repayment
in respect of such VAT from the relevant tax authority.

 
11.8.4  
Any reference in this Clause 11.8 to any Party shall, at any time when such
Party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term "representative
member" to have the same meaning as in the Value Added Tax Act 1994).

 
12.  
INCREASED COSTS

 
12.1  
Increased Costs

 
Except as provided below in this Clause, the Company must pay to a Finance Party
the amount of any Increased Cost incurred by that Finance Party or any of its
Affiliates as a result of:
 
12.1.1  
the introduction of, or any change in, or any change in the interpretation or
application of, any law or regulation;

 
12.1.2  
compliance with any law or regulation made after the date of this Agreement
provided that for the purposes of this Agreement and any other Finance Document,
Dodd-Frank shall be deemed to be a law or regulation made after the date of this
Agreement; or

 
12.1.3  
the implementation or application of, or compliance with, Basel III or any law
or regulation that implements or applies Basel III.

 
12.2  
Exceptions

 
The Company need not make any payment for an Increased Cost to the extent that
the Increased Cost is:
 
12.2.1  
compensated for under another Clause or would have been but for an exception to
that Clause;

 
12.2.2  
a Tax on the overall net income of a Finance Party or any of its Affiliates; or

 
12.2.3  
attributable to a Finance Party or its Affiliate wilfully failing to comply with
any law or regulation.

 
12.3  
Claims

 
A Finance Party intending to make a claim for an Increased Cost must notify the
Company promptly of the circumstances giving rise to, and the amount of, the
claim.
 
13.  
MITIGATION

 
13.1  
Mitigation

 
13.1.1  
Each Finance Party must, in consultation with the Company (other than upon the
occurrence of an event referred to at paragraph (d) below where no such
consultation is required), take all reasonable steps to mitigate any
circumstances which arise and which result or would result in the Facility
ceasing to be available or:

 
(a)  
any Tax Payment or Increased Cost being payable to that Finance Party;

 
(b)  
that Finance Party being able to exercise any right of prepayment and/or
cancellation under this Agreement by reason of any illegality;

 
(c)  
that Finance Party incurring any cost of complying with the minimum reserve
requirements of the European Central Bank; or

 
(d)  
the occurrence of any market disruption event,

 
including transferring its rights and obligations under the Finance Documents to
an Affiliate or changing its Facility Office.
 
13.1.2  
A Finance Party is not obliged to take any step under this Clause 13 if, in the
opinion of that Finance Party (acting reasonably), to do so might be prejudicial
to it.

 
13.1.3  
Each Finance Party must promptly notify the Company of any circumstances as
described in paragraphs (a) to (d) of sub-clause 13.1.1 of this Clause 13.1.

 
13.1.4  
The Company must indemnify each Finance Party for all costs and expenses
reasonably incurred by it as a result of any step taken under this Clause 13.1.

 
13.1.5  
This Clause does not in any way limit the obligations of the Company under the
Finance Documents.

 
13.2  
Substitution

 
Notwithstanding Clause 13.1 (Mitigation), if any circumstances arise which
result in:
 
13.2.1  
any Tax Payment or Increased Cost being payable to that Finance Party;

 
13.2.2  
that Finance Party being able to exercise any right of prepayment and/or
cancellation under this Agreement by reason of any illegality;

 
13.2.3  
that Finance Party incurring any cost of complying with the minimum reserve
requirements of the European Central Bank; or

 
13.2.4  
the occurrence of any market disruption event,

 
then the Company, at its expense, at any time within 180 days after the
occurrence of the relevant event or circumstance, so long as no Default is
outstanding, may by notice to the Facility Agent and such Finance Party require
it (and, if applicable, its Affiliate) to (and to the extent permitted by law
such Finance Party or, if applicable, its Affiliate shall) novate pursuant to
Clause 26 (Changes to the Parties) all (and not part only) of its rights and
obligations under this Agreement to a bank, financial institution, trust, fund
or other entity (a "Replacement Finance Party") selected by the Company, and
which is acceptable to the Facility Agent (acting reasonably) (unless the
Facility Agent is an Impaired Agent), which confirms its willingness to assume
and does assume all the obligations of the transferring Finance Party (including
the assumption of the transferring Finance Party's participations or unfunded
participations (as the case may be) on the same basis as the transferring
Finance Party) for a purchase price in cash payable at the time of transfer
equal to the outstanding principal amount of such Finance Party's participation
in the outstanding Loans and all accrued interest (to the extent that the
Facility Agent has not given a notification under Clause ‎26.9 (Pro rata
interest settlement)), Break Costs and other amounts payable to such Finance
Party under the Finance Documents provided that:
 
13.2.5  
the Company shall have paid to the Finance Party (or, if applicable, its
Affiliate) all amounts accrued and owing to such Finance Party (or, if
applicable, its Affiliate) hereunder;

 
13.2.6  
the Company shall have no right to replace the Facility Agent;

 
13.2.7  
neither the Facility Agent nor such Finance Party shall have any obligation to
the Company to find a Replacement Finance Party;

 
13.2.8  
the transfer must take place no later than 14 days after the notice referred to
above; and

 
13.2.9  
in no event shall such Finance Party be required to pay or surrender to the
Replacement Finance Party any of the fees received by such Finance Party
pursuant to the Finance Documents.

 
Notwithstanding the above, the Company shall not be entitled to require a
novation under this Clause 13.2 with respect to any Finance Party if:
 
13.2.10  
the relevant Finance Party shall have mitigated the effect of the relevant event
or circumstance as provided in sub-clause 13.1.1 of Clause 13.1 (Mitigation),
and the novation would have no greater or further mitigating effect; or

 
13.2.11  
the relevant event or circumstances are applicable to all Finance Parties.

 
13.3  
Conduct of business by a Finance Party

 
No term of this Agreement will:
 
13.3.1  
interfere with the right of any Finance Party to arrange its affairs (Tax or
otherwise) in whatever manner it thinks fit or oblige any Finance Party to
investigate or claim any Tax Credit; or

 
13.3.2  
oblige any Finance Party to disclose any information relating to its affairs
(Tax or otherwise) or any computation in respect of Tax.

 
14.  
PAYMENTS

 
14.1  
Place

 
Unless a Finance Document specifies that payments under it are to be made in
another manner, all payments by a Party (other than the Facility Agent) under
the Finance Documents must be made to the Facility Agent to its account at such
office or bank in London as it may notify to that Party for this purpose by not
less than five Business Days' prior notice.
 
14.2  
Funds

 
Payments under the Finance Documents to the Facility Agent must be made for
value on the due date at such times and in such funds as the Facility Agent may
specify to the Party concerned as being customary at the time for the settlement
of transactions in Sterling in London.
 
14.3  
Distribution

 
14.3.1  
Each payment received by the Facility Agent under the Finance Documents for
another Party must, except as provided below, be made available by the Facility
Agent to that Party by payment (as soon as practicable after receipt) to its
account with such office or bank in London as it may notify to the Facility
Agent for this purpose by not less than five Business Days' prior notice.

 
14.3.2  
The Facility Agent may apply any amount received by it for the Company in or
towards payment (as soon as practicable after receipt) of any amount due from
the Company under the Finance Documents or in or towards the purchase of any
amount of any currency to be so applied.

 
14.3.3  
Where a sum is paid to the Facility Agent under this Agreement for another
Party, the Facility Agent is not obliged to pay that sum to that Party until it
has established that it has actually received it.  However, the Facility Agent
may assume that the sum has been paid to it, and, in reliance on that
assumption, make available to that Party a corresponding amount.  If it
transpires that the sum has not been received by the Facility Agent, that Party
must immediately on demand by the Facility Agent refund any corresponding amount
made available to it together with interest on that amount from the date of
payment to the date of receipt by the Facility Agent at a rate calculated by the
Facility Agent to reflect its cost of funds.

 
14.4  
Currency of account

 
14.4.1  
Subject to sub-clauses 14.4.2 and 14.4.3 below, Sterling is the currency of
account and payment for any sum due from the Company under any Finance Document.

 
14.4.2  
Amounts payable in respect of costs and expenses and Taxes are payable in the
currency in which they are incurred.

 
14.4.3  
Any amount expressed to be payable in a currency other than Sterling shall be
paid in that other currency.

 
14.5  
No set-off or counterclaim

 
All payments made by the Company under the Finance Documents must be made
without set-off or counterclaim.
 
14.6  
Business Days

 
14.6.1  
If a payment under the Finance Documents is due on a day which is not a Business
Day, the due date for that payment will instead be the next Business Day in the
same calendar month (if there is one) or the preceding Business Day (if there is
not) or whatever day the Facility Agent determines is market practice.

 
14.6.2  
During any extension of the due date for payment of any principal (or overdue
amount) under this Agreement interest is payable on that principal (or overdue
amount) at the rate payable on the original due date.

 
14.7  
Impaired Agent

 
14.7.1  
If, at any time, the Facility Agent becomes an Impaired Agent, the Company or a
Lender which is required to make a payment under the Finance Documents to the
Facility Agent in accordance with Clause 14.1 (Place) may instead either pay
that amount direct to the required recipient or pay that amount to an interest
bearing account held with an Acceptable Bank and in relation to which no
Insolvency Event has occurred and is continuing, in the name of the Company or
the Lender making the payment and designated as a trust account for the benefit
of the Party or Parties beneficially entitled to that payment under the Finance
Documents.  In each case such payments must be made on the due date for payment
under the Finance Documents.

 
14.7.2  
All interest accrued on the amount standing to the credit of the trust account
shall be for the benefit of the beneficiaries of that trust account pro rata to
their respective entitlements.

 
14.7.3  
A Party which has made a payment in accordance with this Clause 14.7 shall be
discharged of the relevant payment obligation under the Finance Documents and
shall not take any credit risk with respect to the amounts standing to the
credit of the trust account.

 
14.7.4  
Promptly upon the appointment of a successor Facility Agent in accordance with
Clause 20.14 (Replacement of the Facility Agent), each Party which has made a
payment to a trust account in accordance with this Clause 14.7 shall give all
requisite instructions to the bank with whom the trust account is held to
transfer the amount (together with any accrued interest) to the successor
Facility Agent for distribution in accordance with Clause 14.3 (Distribution).

 
14.7.5  
For the purposes of this Clause 14.7 only, an Acceptable Bank shall include any
bank or financial institution approved by the Facility Agent or, if the Facility
Agent is an Impaired Agent, the Majority Lenders.

 
14.8  
Partial payments

 
14.8.1  
If any Administrative Party receives a payment insufficient to discharge all the
amounts then due and payable by the Company under the Finance Documents, the
Administrative Party must apply that payment towards the obligations of the
Company under the Finance Documents in the following order:

 
(a)  
first, in or towards payment pro rata of any unpaid fees, costs and expenses of
the Administrative Parties under the Finance Documents;

 
(b)  
secondly, in or towards payment pro rata of any accrued interest or fee due but
unpaid under this Agreement;

 
(c)  
thirdly, in or towards payment pro rata of any principal amount due but unpaid
under this Agreement; and

 
(d)  
fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

 
14.8.2  
The Facility Agent must, if so directed by all the Lenders, vary the order set
out in paragraphs (a) to (d) of sub-clause 14.8.1 of this Clause 14.8.

 
14.8.3  
This Clause will override any appropriation made by the Company.

 
14.9  
Timing of payments

 
If a Finance Document does not provide for when a particular payment is due,
that payment will be due within three Business Days of demand by the relevant
Finance Party.
 
15.  
REPRESENTATIONS

 
15.1  
Representations

 
The representations set out in this Clause are made by the Company to each
Finance Party.
 
15.2  
Status

 
It is a limited liability company, duly incorporated and validly existing under
the Companies Act 2006 in England and Wales.
 
15.3  
Powers and authority

 
It has the power to enter into and perform, and has taken all necessary action
to authorise the entry into and performance of, the Finance Documents to which
it is or will be a party and the transactions contemplated by those Finance
Documents.
 
15.4  
Legal validity

 
Subject to any general principles of law limiting its obligations and referred
to in any legal opinion required under this Agreement, each Finance Document to
which it is a party is its legally binding, valid and enforceable obligation.
 
15.5  
Non-conflict

 
The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents do not conflict with any borrowing or other power or
restriction granted or imposed by:
 
15.5.1  
any law or regulation applicable to it and violation of which has or is likely
to have a Material Adverse Effect; or

 
15.5.2  
its constitutional documents.

 
15.6  
No default

 
15.6.1  
No Event of Default is outstanding or might reasonably be expected to result
from the making of any Loan.

 
15.6.2  
No other event or circumstance is outstanding which constitutes a default under
any other agreement or instrument which is binding on it or any of its
Subsidiaries or to which its (or any of its Subsidiaries’) assets are subject
which might have a Material Adverse Effect.

 
15.7  
Authorisations

 
All authorisations required by it (including any authorisations required under
PUHCA or the Act, if any):
 
15.7.1  
in connection with the entry into, performance, validity and enforceability of,
and the transactions contemplated by, the Finance Documents; and

 
15.7.2  
to make the Finance Documents admissible in evidence in England and Wales,

 
have been obtained or effected (as appropriate) and are in full force and
effect.
 
15.8  
Financial statements

 
Its audited consolidated financial statements most recently delivered to the
Facility Agent (which, at the date of this Agreement, are the Original Financial
Statements):
 
15.8.1  
have been prepared in accordance with accounting principles and practices
generally accepted in its jurisdiction of incorporation, consistently applied;
and

 
15.8.2  
fairly represent its consolidated financial condition as at the date to which
they were drawn up,

 
except, in each case, as disclosed to the contrary in those financial
statements..
 
15.9  
No material adverse change

 
Other than as disclosed in writing to the Arranger prior to the date of this
Agreement, there has been no material adverse change in its consolidated
financial condition since the date to which the Original Financial Statements
were drawn up.
 
15.10  
Litigation

 
No litigation, arbitration or administrative proceedings are current or, to its
knowledge, pending or threatened, which, if adversely determined, are reasonably
likely to have a Material Adverse Effect.
 
15.11  
Winding Up

 
No meeting has been convened for its winding-up and, so far as it is aware, no
petition, application or the like is outstanding for its winding-up.
 
15.12  
Non-Violation of other Agreements:

 
Its entry into, exercise of its rights and/or performance of or compliance with
its obligations under this Agreement do not and will not violate, to an extent
or in a manner which has or is likely to have a Material Adverse Effect on it,
any agreement to which it is a party or which is binding on it.
 
15.13  
Governing Law and Enforcement

 
15.13.1  
The choice of English law as the governing law of the Finance Documents will be
recognised and enforced in its jurisdiction of incorporation.

 
15.13.2  
Any judgement obtained in England in relation to a Finance Document will be
recognised and enforced in its jurisdiction of incorporation.

 
15.14  
Deduction of Tax

 
It is not required to make any deduction for or on account of Tax from any
payment it may make under any Finance Document to a Lender which is:
 
15.14.1  
a Qualifying Lender:

 
(a)  
falling within paragraph (a)(i) of the definition of Qualifying Lender; or

 
(b)  
except where a Direction has been given under section 931 of the ITA in relation
to the payment concerned, falling within paragraph (a)(ii) of the definition of
Qualifying Lender; or

 
(c)  
falling within paragraph (b) of the definition of Qualifying Lender; or;

 
15.14.2  
a Treaty Lender and the payment is one specified in a direction given by the
Commissioners of Revenue & Customs under Regulation 2 of the Double Taxation
Relief (Taxes on Income) (General) Regulations 1970 (SI 1970/488).

 
15.15  
No filing or stamp taxes

 
Under the law of its jurisdiction of incorporation it is not necessary that the
Finance Documents be filed, recorded or enrolled with any court or other
authority in that jurisdiction or that any stamp, registration or similar tax be
paid on or in relation to the Finance Documents (which for these purposes does
not include a Transfer Certificate or other transfer or disposal of a Lender's
rights or obligations under a Finance Document) or the transactions contemplated
by the Finance Documents.
 
15.16  
No misleading information

 
15.16.1  
Any factual information provided by any member of the Group for the purposes of
the Information Memorandum was true and accurate in all material respects as at
the date it was provided or as at the date (if any) at which it is stated.

 
15.16.2  
The financial projections contained in the Information Memorandum have been
prepared on the basis of recent historical information and on the basis of
reasonable assumptions.

 
15.16.3  
Nothing has occurred or been omitted from the Information Memorandum and no
information has been given or withheld that results in the information contained
in the Information Memorandum being untrue or misleading in any material
respect.

 
15.17  
Pari Passu ranking

 
Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.
 
15.18  
Licence

 
The Licence is in full force and effect and there is no investigation or
proceeding current, pending or threatened which could, if adversely determined,
result in the termination of the Licence.
 
15.19  
Sanctions

 
No member of the Group or, to the knowledge of the Company, any director,
officer, employee, agent, affiliate or representative of any member of the Group
is an individual or entity (the "Person") currently the subject of any sanctions
administered or enforced by the U.S. Department of Treasury’s Office of Foreign
Assets Control (the "OFAC"), the United Nations Security Council (the "UNSC"),
the European Union, Her Majesty’s Treasury (the "HMT"), or other relevant
sanctions authority (collectively, "Sanctions"), nor is any member of the Group
located, organized or resident in a country or territory that is the subject of
Sanctions. The Company represents and covenants for itself and on behalf of
other members of the Group that no member of the Group will, directly or
indirectly, use the proceeds of the transaction, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person, to fund any activities of or business with any Person, or in
Burma/Myanmar, Cuba, Iran, North Korea, Sudan or in any other country or
territory, that, at the time of such funding, is the subject of Sanctions, or in
any other manner that will result in a violation by any Person (including any
Person participating in the transaction, whether as underwriter, advisor,
investor or otherwise) of Sanctions.
 
15.20  
Times for making representations

 
15.20.1  
The representations set out in this Clause are made by the Company on the date
of this Agreement.

 
15.20.2  
The representations in Clauses 15.2 to 15.8 (inclusive) and Clauses 15.10 to
15.13 (inclusive) are deemed to be repeated by the Company on the date of each
Request and the first day of each Term.

 
15.20.3  
When a representation is repeated, it is applied to the circumstances existing
at the time of repetition.

 
16.  
INFORMATION COVENANTS

 
16.1  
Financial statements

 
16.1.1  
The Company must supply to the Facility Agent (in sufficient copies for all the
Lenders if the Facility Agent so requests):

 
(a)  
its audited consolidated financial statements for each of its financial years;
and

 
(b)  
its interim consolidated financial statements for the first half-year of each of
its financial years.

 
16.1.2  
All financial statements must be supplied as soon as they are available and:

 
(a)  
in the case of the Company's audited consolidated financial statements, within
180 days; and

 
(b)  
in the case of the Company's interim financial statements, within 90 days,

 
of the end of the relevant financial period.
 
16.2  
Form of Financial Statement

 
If any financial statement delivered or to be delivered to the Facility Agent
under Clause 16.1 is not to be or, as the case may be, has not been prepared in
accordance with Applicable Accounting Principles:
 
16.2.1  
the Company and the Facility Agent (on behalf of and after consultation with all
the Lenders) shall, on the request of the Facility Agent or the Company,
negotiate in good faith with a view to agreeing such amendments to the financial
ratios and/or the definitions of the terms used in Clause 17 (Financial
covenants) as are necessary to give the Lenders comparable protection to that
contemplated at the date of this Agreement;

 
16.2.2  
if amendments are agreed by the Company and the Majority Lenders within 25 days,
those amendments shall take effect in accordance with the terms of that
agreement; and

 
16.2.3  
if such amendments are not so agreed within 25 days, the Company shall:

 
(a)  
within 30 days after the end of that 25 day period; and

 
(b)  
with all subsequent financial statements to be delivered to the Facility Agent
under Clause 16.1,

 
deliver to the Facility Agent details of all such adjustments as need to be made
to the relevant financial statements to bring them into line with the Companies
Act 2006 (as in effect on the date of this Agreement) and Applicable Accounting
Principles.
 
16.3  
Compliance Certificate

 
16.3.1  
The Company must supply to the Facility Agent a Compliance Certificate with each
set of its financial statements sent to the Facility Agent under this Agreement.

 
16.3.2  
Each Compliance Certificate must be signed by two directors of the Company.

 
16.4  
Information - miscellaneous

 
The Company must supply to the Facility Agent, in sufficient copies for all the
Lenders if the Facility Agent so requests:
 
16.4.1  
copies of all documents despatched by the Company to its shareholders generally
(or any class of them) or creditors generally (or any class of them) at the same
time as they are despatched;

 
16.4.2  
promptly upon becoming aware of them, details of any litigation, arbitration or
administrative proceedings which are current, threatened or pending against any
member of the Group and which might, if adversely determined, have a Material
Adverse Effect;

 
16.4.3  
promptly, details of the loss of the Licence or any communication from OFGEM or
other government agency regarding any potential or threatened loss of the
Licence;

 
16.4.4  
promptly on receiving them, details of any modification of an Authorisation or
other material regulatory notices from OFGEM or other government agency;

 
16.4.5  
a copy of all material information relating to any matter which is reasonably
likely to have a Material Adverse Effect which the Company supplies to, or
receives from, any applicable regulatory body (including OFGEM) (at the same
time as it is supplied to, or promptly following its receipt from, the
applicable regulatory body);

 
16.4.6  
written notice of the details of any proposed changes to the Licence as soon as
reasonably practicable after becoming aware of the same (other than changes of a
formal, minor or technical nature);

 
16.4.7  
within five Business Days of receiving them, details of any change to the rating
by Moody's or Standard & Poor's of the long-term, unsecured and non
credit-enhanced debt obligations of the Company;

 
16.4.8  
the Company shall deliver to the Facility Agent at such times as those reports
are prepared in order to comply with the then current statutory or auditing
requirements (as applicable either to the trustees of any relevant schemes or to
the Company), actuarial reports in relation to all pension schemes mentioned in
sub-clause 18.15.1 of Clause 18.15 (Pensions). This obligation shall apply to
only those pension schemes (or groups of the Electricity Supply Pension Scheme)
of which the Company is at that time a participating employer and to those
reports which have been provided to the Company;

 
16.4.9  
promptly on request, a list of the then current Material Subsidiaries; and

 
16.4.10  
promptly on request, such further information regarding the financial condition,
business and operations of the Group as any Finance Party through the Facility
Agent may reasonably request.

 
16.5  
Notification of Default

 
16.5.1  
The Company must notify the Facility Agent of any Default (and the steps, if
any, being taken to remedy it) promptly upon becoming aware of its occurrence.

 
16.5.2  
Promptly on request by the Facility Agent, the Company must supply to the
Facility Agent a certificate signed by two of its directors on its behalf,
certifying that no Default is outstanding or, if a Default is outstanding,
specifying the Default and the steps, if any, being taken to remedy it.

 
16.6  
Use of websites

 
16.6.1  
Except as provided below, the Company may deliver any information under this
Agreement to a Lender by posting it on to an electronic website if:

 
(a)  
the Facility Agent and the Lender agree;

 
(b)  
the Company and the Facility Agent designate an electronic website for this
purpose;

 
(c)  
the Company notifies the Facility Agent of the address of and password for the
website; and

 
(d)  
the information posted is in a format agreed between the Company and the
Facility Agent.

 
The Facility Agent must supply each relevant Lender with the address of and
password for the website.
 
16.6.2  
Notwithstanding the above, the Company must supply to the Facility Agent in
paper form a copy of any information posted on the website together with
sufficient copies for:

 
(a)  
any Lender not agreeing to receive information via the website; and

 
(b)  
any other Lender within ten Business Days of request by that Lender.

 
16.6.3  
The Company must promptly upon becoming aware of its occurrence, notify the
Facility Agent if:

 
(a)  
the website cannot be accessed;

 
(b)  
the website or any information on the website is infected by any electronic
virus or similar software;

 
(c)  
the password for the website is changed; or

 
(d)  
any information to be supplied under this Agreement is posted on the website or
amended after being posted.

 
If the circumstances in paragraphs (a) or (b) above occur, the Company must
supply any information required under this Agreement in paper form.
 
16.7  
Know your customer requirements

 
16.7.1  
If:

 
(a)  
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

 
(b)  
any change in the status of the Company after the date of this Agreement; or

 
(c)  
a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

 
obliges the Facility Agent or any Lender (or, in the case of paragraph (c)
above, any prospective new Lender) to comply with "know your customer" or
similar identification procedures in circumstances where the necessary
information is not already available to it, the Company shall promptly upon the
request of the Facility Agent or any Lender supply, or procure the supply of,
such documentation and other evidence as is reasonably requested by the Facility
Agent (for itself or on behalf of any Lender) or any Lender (for itself or, in
the case of the event described in paragraph (c) above, on behalf of any
prospective new Lender) in order for the Facility Agent, such Lender or, in the
case of the event described in paragraph (c) above, any prospective new Lender
to carry out and be satisfied it has complied with all necessary "know your
customer" or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Finance Documents.
 
17.  
FINANCIAL COVENANTS

 
17.1  
Definitions

 
In this Clause:
 
"Cash" means, at any time, cash denominated in a currency of an Acceptable
Jurisdiction in hand or at bank and (in the latter case) credited to an account
in the name of a member of the Group with an Acceptable Bank and to which a
member of the Group is alone (or together with other members of the Group)
beneficially entitled and for so long as:
 
(a)  
that cash is repayable:

 
(i)  
if that cash is deposited with a Lender, within 180 days after the relevant date
of calculation; or

 
(ii)  
if that cash is deposited with any other lender or financial institution, within
45 days after the relevant date of calculation;

 
(b)  
repayment of that cash is not contingent on the prior discharge of any other
indebtedness of any member of the Group or of any other person whatsoever or on
the satisfaction of any other condition;

 
(c)  
there is no Security Interest over that cash other than Security Interests
permitted under sub-clause 18.5.3(i) of Clause 18.5 (Negative pledge); and

 
(d)  
the cash is freely and (except as mentioned in paragraph (a) above) immediately
available to be applied in repayment or prepayment of the Facility.

 
       "Cash Equivalent Investments" means at any time:
 
(a)  
certificates of deposit maturing within one year after the relevant date of
calculation and issued by an Acceptable Bank;

 
(b)  
any investment in marketable debt obligations issued or guaranteed by the
government of an Acceptable Jurisdiction or by an instrumentality or agency of
any of them having an equivalent credit rating, maturing within one year after
the relevant date of calculation and not convertible or exchangeable to any
other security;

 
(c)  
commercial paper not convertible or exchangeable to any other security:

 
(i)  
for which a recognised trading market exists;

 
(ii)  
issued by an issuer incorporated in an Acceptable Jurisdiction;

 
(iii)  
which matures within one year after the relevant date of calculation; and

 
(iv)  
which has a credit rating of either A-1 or higher by Standard & Poor's Rating
Services or F1 or higher by Fitch Ratings Ltd or P-1 or higher by Moody's
Investor Services Limited, or, if no rating is available in respect of the
commercial paper, the issuer of which has, in respect of its long-term unsecured
and non-credit enhanced debt obligations, an equivalent rating;

 
(d)  
sterling bills of exchange eligible for rediscount at the Bank of England (or
their dematerialised equivalent) and accepted by an Acceptable Bank;

 
(e)  
any investment in money market funds which:

 
(i)  
have a credit rating of either A-1 or higher by Standard & Poor's Rating
Services or F1 or higher by Fitch Ratings Ltd or P-1 or higher by Moody's
Investor Services Limited;

 
(ii)  
which invest substantially all their assets in securities of the types described
in paragraphs (a) to (d) above; and

 
(iii)  
can be turned into cash on not more than 30 days' notice; or

 
(f)  
any other debt security approved by the Majority Lenders,

 
in each case, denominated in a currency of an Acceptable Jurisdiction and to
which any member of the Group is alone (or together with other members of the
Group) beneficially entitled at that time and which is not issued or guaranteed
by any member of the Group or subject to any Security Interest (other than
Security Interests permitted under sub-clause 18.5.3(i) of Clause 18.5 (Negative
pledge)).
 
        Consolidated EBITDA" means the consolidated net pre-taxation profits of
the Group
        for a Measurement Period as adjusted by:
 
(a)  
adding back Interest Payable;

 
(b)  
taking no account of any exceptional or extraordinary item;

 
(c)  
excluding any amount attributable to minority interests;

 
(d)  
adding back depreciation and amortisation; and

 
(e)  
taking no account of any revaluation of an asset or any loss or gain over book
value arising on the disposal of an asset (otherwise than in the ordinary course
of trading) by a member of the Group during that Measurement Period.

 
 "Interest Payable" means, in relation to any Measurement Period, all interest
payable and similar charges of the Group expressed in Sterling and determined on
a consolidated basis in accordance with Applicable Accounting Principles.
 
"Measurement Period" means each period of twelve months ending on 31 March or 30
September.
 
"Regulatory Asset Base" means at any date, the regulatory asset base of the
Company for such date as last determined and notified to the Company by OFGEM
(interpolated as necessary and adjusted for additions to the regulatory asset
base and adjusted as appropriate for out-turn inflation / regulatory
depreciation). 
 
"Total Net Debt" means, at any time, the consolidated Financial Indebtedness of
the Group which is required to be accounted for as debt in the consolidated
annual financial statements of the Group less the aggregate at such time of all
Cash or Cash Equivalent Investments held by any member of the Group excluding
intra-Group items, loans from Affiliates and shareholder loans to the extent
that such intra-Group items, loans from Affiliates and/or shareholder loans are
subject to subordination arrangements satisfactory to the Facility Agent.
 
17.2  
Interpretation

 
17.2.1  
Except as provided to the contrary in this Agreement, an accounting term used in
this Clause is to be construed in accordance with the principles applied in
connection with the Original Financial Statements.

 
17.2.2  
Any amount in a currency other than Sterling is to be taken into account at its
Sterling equivalent calculated on the basis of:

 
(a)  
the Agent's Spot Rate of Exchange for the purchase of the relevant currency in
the London foreign exchange market with Sterling at or about 11.00 a.m. on the
day the relevant amount falls to be calculated; or

 
(b)  
if the amount is to be calculated on the last day of a financial period of the
Company, the relevant rates of exchange used by the Company in, or in connection
with, its financial statements for that period.

 
17.2.3  
No item must be credited or deducted more than once in any calculation under
this Clause.

 
17.3  
Interest cover

 
The Company must ensure that the ratio of Consolidated EBITDA to Interest
Payable is not, on the last day of each Measurement Period, less than 3 to 1.
 
17.4  
Asset Cover

 
The Company must ensure that on the last day of each Measurement Period, Total
Net Debt does not exceed 85% of its Regulatory Asset Base.
 
17.5  
Calculation of Interest Payable

 
For the purpose of the financial covenant set out in Clause 17.3 (Interest
cover), in relation to any Measurement Period ending less than 12 months from
the date of this Agreement, Interest Payable shall be calculated ignoring any
amounts accrued before the date of this Agreement and in respect of the period
after the date of this Agreement shall be increased by a factor of A/B where 'A'
is 365 and 'B' is the total number of calendar days between the date of this
Agreement and the last day of such Measurement Period.
 
18.  
GENERAL COVENANTS

 
18.1  
General

 
The Company agrees to be bound by the covenants set out in this Clause relating
to it and, where the covenant is expressed to apply to each Material Subsidiary
or each member of the Group, the Company must ensure that each of its Material
Subsidiaries or each of its Subsidiaries, as the case may be, performs that
covenant.
 
18.2  
Authorisations

 
The Company must promptly obtain, maintain and comply with the terms of any
authorisation required under any law or regulation to enable it to perform its
obligations under, or for the validity or enforceability of, any Finance
Document.
 
18.3  
Compliance with laws

 
Each member of the Group must comply in all respects with all laws to which it
is subject where failure to do so is reasonably likely to have a Material
Adverse Effect.
 
18.4  
Pari passu ranking

 
The Company must ensure that its payment obligations under the Finance Documents
rank at least pari passu with all its other present and future unsecured payment
obligations, except for obligations mandatorily preferred by law applying to
companies generally.
 
18.5  
Negative pledge

 
 In this Clause 18.5, "Quasi-Security" means an arrangement or transaction
described in sub-clause 18.5.2 below.
 
18.5.1  
Except as provided below, neither the Company nor any Material Subsidiary may
create or allow to exist any Security Interest or Quasi-Security on any of its
assets.

 
18.5.2  
Except as provided below, neither the Company nor any Material Subsidiary may:

 
(a)  
sell, transfer or otherwise dispose of any of its assets on terms whereby they
are or may be leased to or re-acquired by the Company or any Material
Subsidiary;

 
(b)  
sell, transfer or otherwise dispose of any of its receivables on recourse terms;

 
(c)  
enter into any arrangement under which money or the benefit of a bank or other
account may be applied, set-off or made subject to a combination of accounts; or

 
(d)  
enter into any other preferential arrangement having a similar effect,

 
in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.
 
18.5.3  
Sub-clauses 18.5.1 and 18.5.2 do not apply to:

 
(a)  
any Security Interest or Quasi-Security created under or in connection with or
arising out of the Balancing and Settlement Code or any transactions or
arrangements entered into in connection with the management of risks relating
thereto;

 
(b)  
in respect of overdue amounts which have not been overdue for more than 30 days
and/or are being contested in good faith, liens arising solely by operation of
law or by order of a court or tribunal (or by an agreement of similar effect)
and/or in the ordinary course of day to day business or operations;

 
(c)  
any Security Interest or Quasi-Security arising out of title retention
provisions in a supplier's standard conditions of supply of goods acquired in
the ordinary course of business or operations;

 
(d)  
any Security Interest or Quasi-Security created on any asset acquired after the
date of this Agreement for the sole purpose of financing or re-financing that
acquisition and securing a principal, capital or nominal amount not exceeding
the cost of that acquisition, provided that the Security Interest or
Quasi-Security is removed or discharged within 6 months of the date of
acquisition of such asset;

 
(e)  
any Security Interest or Quasi-Security outstanding on or over any asset
acquired after the date of this Agreement and in existence at the date of such
acquisition, provided that the Security Interest or Quasi-Security is removed or
discharged within 6 months of the date of acquisition of such asset;

 
(f)  
any Security Interest or Quasi-Security created or outstanding on or over any
asset of any company which becomes a Material Subsidiary of the Company after
the date of this Agreement where such Security Interest or Quasi-Security is
created prior to the date on which such company becomes a Material Subsidiary of
the Company and is not created or increased in contemplation of such company
being acquired and/or becoming a Material Subsidiary of the Company and the
Security Interest or Quasi-Security is removed or discharged within 6 months of
the date of such company becoming a Material Subsidiary of the Company;

 
(g)  
any Security Interest or Quasi-Security created on any asset to secure any
Financial Indebtedness incurred in connection with the financing of any asset or
project in respect of which the repayment of that Financial Indebtedness is to
be made from the revenues arising out of, or other proceeds of realisation from,
that asset or project, with recourse to those revenues and proceeds and other
assets used in connection with, or forming the subject matter of, that asset or
project but without recourse (or with such limited recourse as the Majority
Lenders may from time to time agree) to any other assets of the Group;

 
(h)  
any netting arrangements under any swap or other hedging transaction which is on
standard market terms;

 
(i)  
any Security Interest or Quasi-Security created or outstanding with the prior
approval of the Majority Lenders; and

 
(j)  
any Security Interest or Quasi-Security created or outstanding on or over assets
of the Company or any of its Material Subsidiaries provided that the aggregate
outstanding principal or nominal amount secured by all Security Interests and
Quasi-Security created or outstanding under this exception on or over such
assets shall not at any time exceed £25,000,000 or its equivalent.

 
18.6  
Disposals

 
18.6.1  
Except as provided below, no member of the Group may, either in a single
transaction or in a series of transactions and whether related or not, dispose
of all or any part of its assets (other than cash) where the higher of the
market value and the net consideration receivable (when aggregated with the
higher of the market value and the net consideration receivable from any
previous disposal by members of the Group) exceeds £5,000,000 (or its
equivalent) in total during the term of this Agreement.

 
18.6.2  
Sub-clause 18.6.1 does not apply to:

 
(a)  
any disposal made in the ordinary course of day to day business or operations of
the disposing entity;

 
(b)  
disposals on normal commercial terms of obsolete assets or assets no longer
required for the purpose of the relevant Person's business or operations;

 
(c)  
any realisation of investments acquired, purchased or made by the temporary
application of funds not immediately required in the relevant Person's business
or operations;

 
(d)  
the exchange of assets for other assets of a similar or superior nature and
value, or the sale of assets on normal commercial terms for cash which is
payable in full on the completion of the sale and is to be, and is, applied in
or towards the purchase of similar assets within 6 months;

 
(e)  
the disposal of assets by one wholly-owned Subsidiary of the Company to another
or (if the consideration for the disposal does not exceed a normal commercial
consideration) to the Company by one of its Subsidiaries;

 
(f)  
disposals in connection with sale-and-leaseback or sale and repurchase
transactions or any other form of "off balance sheet" financing, provided that
the aggregate book value (in the books of the disposing party) of all assets the
subject of all such disposals made during the period commencing on the date of
this Agreement and ending on the date when no amount remains to be lent or
remains payable under this Agreement shall not exceed £50,000,000; and

 
(g)  
any disposal which the Majority Lenders shall have agreed shall not be taken
into account.

 
18.7  
Environmental matters

 
18.7.1  
The Company will and will ensure that its Material Subsidiaries will comply with
all applicable Environmental Law and other regulations, orders or other law
applicable to the conduct of the business of the supply or distribution of
electricity, in each case, where failure to do so would have a Material Adverse
Effect.

 
18.7.2  
The Company will, promptly upon becoming aware of the same, inform the Facility
Agent in writing of:

 
(a)  
any Environmental Claim against any member of the Group which is current,
pending or threatened; and

 
(b)  
any facts or circumstances which are reasonably likely to result in any
Environmental Claim being commenced or threatened against any member of the
Group,

 
where the claim, if determined against that member of the Group, would have a
Material Adverse Effect.
 
18.8  
Insurance

 
Each member of the Group must insure its business and assets with insurance
companies to such an extent and against such risks as that member of the Group
reasonably considers to be appropriate, having regard to the insurance
arrangements of companies engaged in similar business.
 
18.9  
Merger

 
The Company shall not enter into any amalgamation, demerger, merger or corporate
reconstruction.
 
18.10  
Change of business

 
The Company shall procure that no substantial change is made to the general
nature of the business of the Company or the Group from that carried on at the
date of this Agreement.
 
18.11  
Acquisitions

 
18.11.1  
Except as provided below, neither the Company nor any Material Subsidiary may
acquire a company or any shares or securities or a business or undertaking (or,
in each case, any interest in any of them).

 
18.11.2  
Provided that no Event of Default is outstanding on the date of the acquisition
or would occur as a result of the acquisition, sub-clause 18.11.1 does not apply
to:

 
(a)  
an acquisition by a member of the Group of an asset sold, leased, transferred or
otherwise disposed of by another member of the Group as permitted under
sub-clause 18.6.2 of Clause 18.6 (Disposals) above;

 
(b)  
an acquisition where the consideration (including associated costs and expenses)
for the acquisition (when aggregated with the consideration (including
associated costs and expenses) for any other acquisition permitted under this
paragraph) during the term of this Agreement does not exceed 2.5% of the sum of
the issued share capital, share premium and consolidated reserves (including
retained earnings) of the Company, as shown by its most recent audited
consolidated financial statements; and

 
(c)  
any acquisition which the Majority Lenders shall have consented to in writing.

 
18.12  
Prohibition on the Debt Purchase Transactions of the Group

 
The Company shall not, and shall procure that each other member of the Group
shall not, enter into any Debt Purchase Transaction or beneficially own all or
any part of the share capital of a company that is a Lender or a party to a Debt
Purchase Transaction of the type referred to in paragraphs (b) and (c) of the
definition of Debt Purchase Transaction.
 
18.13  
Prohibition on Subsidiary Financial Indebtedness

 
The Company shall procure that no member of the Group (other than the Company)
will incur or allow to remain outstanding any Financial Indebtedness unless the
relevant member of the Group is a special purpose vehicle incorporated solely
for the purpose of incurring such Financial Indebtedness and which does not
undertake any other activities.
 
18.14  
Arm's length transactions

 
The Company shall not (and the Company shall ensure no member of the Group will)
enter into any transaction with any person except on arm's length terms and for
full market value where to do so would be in contravention of the Licence,
provided that if, at any time, the Licence is not in effect, the Company shall
not (and shall ensure no member of the Group will) enter into any transaction
with any person except on arm's length terms and for full market value.
 
18.15  
Pensions

 
18.15.1  
The Company shall ensure that no action or omission is taken by any member of
the Group in relation to a pension scheme which has or is reasonably likely to
have a Material Adverse Effect (including, without limitation, the termination
or commencement of winding-up proceedings of any such pension scheme).

 
18.15.2  
Except for in respect of WPD South Wales Plc of the Western Power Utilities
Pension Scheme and the Infralec 92 Scheme, the WPD Group of the Electricity
Supply Pension Scheme (and in the case of merger, the CN Group of the ESPS) the
Company shall ensure that no member of the Group is an employer (for the
purposes of sections 38 to 51 of the Pensions Act 2004) of an occupational
pension scheme which is not a money purchase scheme (both terms as defined in
the Pension Schemes Act 1993) or "connected" with or an "associate" of (as those
terms are used in sections 38 or 43 of the Pensions Act 2004) such an employer.

 
18.15.3  
The Company shall promptly notify the Facility Agent of any material change in
the rate of contributions payable  to any of the pension schemes mentioned in
sub-clause 18.15.2 above paid or required (by law or otherwise).

 
18.15.4  
The Company shall immediately notify the Facility Agent of any investigation or
proposed investigation by the Pensions Regulator which may lead to the issue of
a Financial Support Direction or a Contribution Notice to any member of the
Group.

 
18.15.5  
The Company shall immediately notify the Facility Agent if it receives a
Financial Support Direction or a Contribution Notice from the Pensions
Regulator.

 
18.16  
Licence

 
The Company will at all times:
 
18.16.1  
comply with the terms of the Licence in all material respects;

 
18.16.2  
without prejudice to the generality of sub-clause 18.16.1 above, comply with the
ring fencing provisions of the Licence in all respects; and

 
18.16.3  
not take any action or make any omission which is reasonably likely to result in
the revocation or termination of the Licence.

 
18.17  
Investment Grade Rating

 
The Company shall procure that the long-term, unsecured and non credit-enhanced
debt obligations of the Company shall be rated Baa2/BBB or above by at least one
of Moody's and Standard and Poor's and shall not be rated below Baa2/BBB by
either of Moody's or Standard and Poor's.
 
19.  
DEFAULT

 
19.1  
Events of Default

 
Each of the events set out in this Clause is an Event of Default.
 
19.2  
Non-payment

 
The Company fails to pay any sum payable under any Finance Document when due
unless its failure to pay is caused by:
 
19.2.1  
administrative or technical error; or

 
19.2.2  
a Disruption Event,

 
and payment is made within five Business Days of its due date.
 
19.3  
Breach of other obligations

 
19.3.1  
The Company does not perform or comply with its obligations under Clause 17
(Financial Covenants), Clause 18.5 (Negative pledge), Clause 18.6 (Disposals) or
Clause 18.11 (Acquisitions).

 
19.3.2  
The Company does not perform or comply with any of its other obligations under
any Finance Document in any material respect or any representation or warranty
by the Company in this Agreement or in any document delivered under it is or
proves to have been incorrect when made or deemed repeated, unless the
non-compliance or circumstances giving rise to the misrepresentation, as the
case may be, is capable of remedy and is not remedied within 20 Business Days of
the earlier of the Facility Agent giving notice requiring the same to be
remedied and the Company becoming aware of such non-compliance or
misrepresentation, as the case may be.

 
19.4  
Cross-default

 
19.4.1  
Any Financial Indebtedness of any member of the Group is not paid when due nor
within any originally applicable grace period.

 
19.4.2  
Any Financial Indebtedness of any member of the Group is declared to be or
otherwise becomes due and payable prior to its specified maturity as a result of
an event of default (however described).

 
19.4.3  
Any commitment for any Financial Indebtedness of any member of the Group is
cancelled or suspended by a creditor of that member of the Group as a result of
an event of default (however described).

 
19.4.4  
Any creditor of any member of the Group becomes entitled to declare any
Financial Indebtedness of any member of the Group due and payable prior to its
specified maturity as a result of an event of default (however described).

 
19.4.5  
No Event of Default will occur under this Clause 19.4 unless and until the
aggregate amount of such Financial Indebtedness falling within sub-clauses
19.4.1 to 19.4.4 above is more than £20,000,000 or its equivalent in any other
currency or currencies.

 
19.5  
Insolvency

 
19.5.1  
Any of the following occurs in respect of the Company:

 
(a)  
it is unable to pay its debts generally as they fall due or it is deemed by a
court of competent jurisdiction to be insolvent;

 
(b)  
it suspends making payments on all or any class of its debts or publicly
announces an intention to do so;

 
(c)  
by reason of actual or anticipated financial difficulties, it begins
negotiations with all or any class of its creditors for the general rescheduling
of its indebtedness; or

 
(d)  
a moratorium is declared in respect of any of its indebtedness.

 
19.5.2  
If a moratorium occurs in respect of the Company, the ending of the moratorium
will not remedy any Event of Default caused by the moratorium.

 
19.6  
Insolvency proceedings

 
19.6.1  
Except as provided below, any of the following occurs in respect of the Company:

 
(a)  
a suspension of payments, a moratorium of any indebtedness or a reorganisation
(by way of voluntary arrangement, scheme of arrangement or otherwise);

 
(b)  
any person presents a petition for its winding-up, administration or
dissolution;

 
(c)  
an order for its winding-up, administration or dissolution is made;

 
(d)  
any liquidator, trustee in bankruptcy, judicial custodian, compulsory manager,
receiver, administrative receiver, administrator or similar officer is appointed
in respect of it or any of its assets;

 
(e)  
its directors or other officers request the appointment of a liquidator, trustee
in bankruptcy, judicial custodian, compulsory manager, receiver, administrative
receiver, administrator or similar officer;

 
(f)  
enforcement of any Security over any of its assets; or

 
(g)  
any other analogous step or procedure is taken in any jurisdiction.

 
19.6.2  
Sub-clause 19.6.1 does not apply to:

 
(a)  
a petition for winding-up presented by a creditor which is being actively
contested in good faith and with due diligence and with a reasonable prospect of
success; or

 
(b)  
a voluntary solvent winding-up, amalgamation, reconstruction or reorganisation
or otherwise part of a solvent scheme of arrangement, in each case which is on
terms approved by the Majority Lenders.

 
19.7  
Creditors' process

 
A distress, attachment, execution or other legal process material in relation to
the Company's ability to perform its payment obligations under this Agreement is
levied, enforced or sued out on or against the assets of the Company and is not
discharged or stayed within 30 days.
 
19.8  
Licence

 
Either:
 
19.8.1  
notice is given to revoke or terminate the Licence unless such termination is
being contested in good faith and such notice is revoked or cancelled within 14
days of notice being given; or

 
19.8.2  
the Licence is revoked,

 
in either case, other than in circumstances which permit the Company or its
Subsidiaries to carry on the distribution business of the Company either without
a licence as a result of any change in the Act or regulatory regime or with a
new licence, permitting the distribution of electricity in the authorised areas
covered by the Licence, issued under the Act or pursuant to the Utilities Act,
2000.
 
19.9  
Balancing and Settlement Code

 
19.9.1  
The Company ceases to be a party to the Balancing and Settlement Code Framework
Agreement other than in circumstances where the Company is able to carry on its
distribution business; or

 
19.9.2  
the Company breaches the Balancing and Settlement Code and such breach has or is
reasonably likely to have a Material Adverse Effect.

 
19.10  
Unlawfulness and invalidity

 
19.10.1  
It is or becomes unlawful for the Company to perform any of its obligations
under the Finance Documents in any material respect.

 
19.10.2  
Any obligation or obligations of the Company under any Finance Documents  are
not (subject to the Legal Reservations) or cease to be legal, valid, binding or
enforceable and the cessation individually or cumulatively materially and
adversely affects the interests of the Lenders under the Finance Documents.

 
19.11  
Cessation of business

 
The Company suspends or ceases to carry on (or threatens to suspend or cease to
carry on) all or a material part of its business except as a result of a
disposal permitted by Clause 18.6 (Disposals).
 
19.12  
Repudiation and rescission of agreements

 
The Company (or any other relevant party other than a Finance Party) rescinds or
purports to rescind or repudiates or purports to repudiate a Finance Document or
evidences an intention to rescind or repudiate a Finance Document.
 
19.13  
Ownership of other Group companies

 
The Company ceases to own (directly or indirectly) 100% of the shares in any of
its Subsidiaries:
 
19.13.1  
which is engaged in the core electricity distribution business; or

 
19.13.2  
in respect of which it has any actual or contingent financial obligations other
than as a result of a solvent liquidation or reorganisation so long as any
payments or assets distributed as a result of such solvent liquidation or
reorganisation are distributed to other members of the Group.

 
19.14  
Material Adverse Effect

 
Any event or circumstance occurs which has or is reasonably likely to have a
Material Adverse Effect.
 
19.15  
Acceleration

 
If an Event of Default is outstanding, the Facility Agent may, and must if so
instructed by the Majority Lenders, by notice to the Company:
 
19.15.1  
cancel the Total Commitments; and/or

 
19.15.2  
declare that all or part of any amounts outstanding under the Finance Documents
are:

 
(a)  
immediately due and payable; and/or

 
(b)  
payable on demand by the Facility Agent acting on the instructions of the
Majority Lenders.

 
Any notice given under this subclause will take effect in accordance with its
terms.
 
20.  
THE ADMINISTRATIVE PARTIES

 
20.1  
Appointment and duties of the Facility Agent

 
20.1.1  
Each Finance Party (other than the Facility Agent) irrevocably appoints the
Facility Agent to act as its agent under the Finance Documents.

 
20.1.2  
Each Finance Party irrevocably authorises the Facility Agent to:

 
(a)  
perform the duties and to exercise the rights, powers and discretions that are
specifically given to it under the Finance Documents, together with any other
incidental rights, powers and discretions; and

 
(b)  
execute each Finance Document expressed to be executed by the Facility Agent.

 
20.1.3  
The Facility Agent has only those duties which are expressly specified in the
Finance Documents.  Those duties are solely of a mechanical and administrative
nature.

 
20.1.4  
The Facility Agent shall provide to the Company within three Business Days of a
request by the Company (but no more frequently than once per calendar month), a
list (which may be in electronic form) setting out the names of the Lenders as
at the date of that request, their respective Commitments, the address and fax
number (and the department or officer, if any, for whose attention any
communication is to be made) of each Lender for any communication to be made or
document to be delivered under or in connection with the Finance Documents, the
electronic mail address and/or any other information required to enable the
sending and receipt of information by electronic mail or other electronic means
to and by each Lender to whom any communication under or in connection with the
Finance Documents may be made by that means and the account details of each
Lender for any payment to be distributed by the Facility Agent to that Lender
under the Finance Documents.

 
20.2  
Role of the Arranger

 
Except as specifically provided in the Finance Documents, the Arranger does not
have any obligations of any kind to any other Party in connection with any
Finance Document.
 
20.3  
No fiduciary duties

 
Except as specifically provided in a Finance Document, nothing in the Finance
Documents makes an Administrative Party a trustee or fiduciary for any other
Party or any other person and no Administrative Party need hold in trust any
moneys paid to it for a Party or be liable to account for interest on those
moneys.
 
20.4  
Individual position of an Administrative Party

 
20.4.1  
If it is also a Lender, each Administrative Party has the same rights and powers
under the Finance Documents as any other Lender and may exercise those rights
and powers as though it were not an Administrative Party.

 
20.4.2  
Each Administrative Party may:

 
(a)  
carry on any business with the Company or its related entities (including acting
as an agent or a trustee for any other financing); and

 
(b)  
retain any profits or remuneration it receives under the Finance Documents or in
relation to any other business it carries on with the Company or its related
entities.

 
20.5  
Reliance

 
The Facility Agent may:
 
20.5.1  
rely on any notice or document believed by it to be genuine and correct and to
have been signed by, or with the authority of, the proper person;

 
20.5.2  
rely on any statement made by any person regarding any matters which may
reasonably be assumed to be within his knowledge or within his power to verify;

 
20.5.3  
engage, pay for and rely on professional advisers selected by it (including
those representing a Party other than the Facility Agent); and

 
20.5.4  
act under the Finance Documents through its personnel and agents.

 
20.6  
Majority Lenders' instructions

 
20.6.1  
The Facility Agent is fully protected if it acts on the instructions of the
Majority Lenders in the exercise of any right, power or discretion or any matter
not expressly provided for in the Finance Documents.  Any such instructions
given by the Majority Lenders will be binding on all the Lenders.  In the
absence of instructions, the Facility Agent may act as it considers to be in the
best interests of all the Lenders.

 
20.6.2  
The Facility Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender's consent) in any legal or arbitration proceedings in
connection with any Finance Document.

 
20.6.3  
The Facility Agent may require the receipt of security satisfactory to it,
whether by way of payment in advance or otherwise, against any liability or loss
which it may incur in complying with the instructions of the Majority Lenders.

 
20.7  
Responsibility

 
20.7.1  
No Administrative Party is responsible to any other Finance Party for the
adequacy, accuracy or completeness of:

 
(a)  
any Finance Document or any other document; or

 
(b)  
any statement or information (whether written or oral) made in or supplied in
connection with any Finance Document.

 
20.7.2  
Without affecting the responsibility of the Company for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms that it:

 
(a)  
has made, and will continue to make, its own independent appraisal of all risks
arising under or in connection with the Finance Documents (including the
financial condition and affairs of the Company and its related entities and the
nature and extent of any recourse against any Party or its assets); and

 
(b)  
has not relied exclusively on any information provided to it by any
Administrative Party in connection with any Finance Document.

 
20.7.3  
 

(a)  
Nothing in this Agreement will oblige the Facility Agent to satisfy any know
your customer requirement in relation to the identity of any person on behalf of
any Finance Party.

 
(b)  
Each Finance Party confirms to the Facility Agent that it is solely responsible
for any know your customer requirements it is required to carry out and that it
may not rely on any statement in relation to those requirements made by any
other person.

 
20.8  
Exclusion of liability

 
20.8.1  
The Facility Agent is not liable or responsible to any other Finance Party for
any action taken or not taken by it in connection with any Finance Document,
unless directly caused by its gross negligence or wilful misconduct.

 
20.8.2  
The Facility Agent will not be liable for any delay (or any related
consequences) in crediting an account with an amount required under the Finance
Documents to be paid by the Facility Agent, if the Facility Agent has taken all
necessary steps as soon as reasonably practicable to comply with the regulations
or operating procedures of any recognised clearing or settlement system used by
the Facility Agent for that purpose.

 
20.8.3  
No Party may take any proceedings against any officer, employee or agent of the
Facility Agent in respect of any claim it might have against the Facility Agent
or in respect of any act or omission of any kind by that officer, employee or
agent in connection with any Finance Document.  Any officer, employee or agent
of the Facility Agent may rely on this sub-clause and enforce its terms under
the Contracts (Rights of Third Parties) Act 1999.

 
20.9  
Default

 
20.9.1  
The Facility Agent is not obliged to monitor or enquire whether a Default has
occurred.  The Facility Agent is not deemed to have knowledge of the occurrence
of a Default.

 
20.9.2  
If the Facility Agent:

 
(a)  
receives notice from a Party referring to this Agreement, describing a Default
and stating that the event is a Default; or

 
(b)  
is aware of the non-payment of any principal or interest or any fee payable to a
Lender under this Agreement,

 
it must promptly notify the Lenders.
 
20.10  
Information

 
20.10.1  
The Facility Agent must promptly forward to the person concerned the original or
a copy of any document which is delivered to the Facility Agent by a Party for
that person.

 
20.10.2  
Except where a Finance Document specifically provides otherwise, the Facility
Agent is not obliged to review or check the adequacy, accuracy or completeness
of any document it forwards to another Party.

 
20.10.3  
Except as provided above, the Facility Agent has no duty:

 
(a)  
either initially or on a continuing basis to provide any Lender with any credit
or other information concerning the risks arising under or in connection with
the Finance Documents (including any information relating to the financial
condition or affairs of the Company or its related entities or the nature or
extent of recourse against any Party or its assets) whether coming into its
possession before, on or after the date of this Agreement; or

 
(b)  
unless specifically requested to do so by a Lender in accordance with a Finance
Document, to request any certificate or other document from the Company.

 
20.10.4  
In acting as the Facility Agent, the agency division of the Facility Agent is
treated as a separate entity from its other divisions and departments.  Any
information acquired by the Facility Agent which, in its opinion, is acquired by
it otherwise than in its capacity as the Facility Agent may be treated as
confidential by the Facility Agent and will not be treated as information
possessed by the Facility Agent in its capacity as such.

 
20.10.5  
The Facility Agent is not obliged to disclose to any person any confidential
information supplied to it by a member of the Group solely for the purpose of
evaluating whether any waiver or amendment is required to any term of the
Finance Documents.

 
20.10.6  
The Company irrevocably authorises the Facility Agent to disclose to the other
Finance Parties any information which, in its opinion, is received by it in its
capacity as the Facility Agent.

 
20.10.7  
Without prejudice to the generality of the foregoing, the Facility Agent may
disclose the identity of a Defaulting Lender to the other Finance Parties and
the Company and shall disclose the same upon the written request of the Company
or the Majority Lenders.

 
20.11  
Indemnities

 
20.11.1  
Without limiting the liability of the Company under the Finance Documents, each
Lender must indemnify the Facility Agent for that Lender's Pro Rata Share of any
loss or liability incurred by the Facility Agent in acting as the Facility
Agent, except to the extent that the loss or liability is caused by the Facility
Agent's gross negligence or wilful misconduct or to the extent that the Facility
Agent has been reimbursed in full by the Company for such loss or liability.

 
20.11.2  
The Facility Agent may deduct from any amount received by it for a Lender any
amount due to the Facility Agent from that Lender under a Finance Document but
unpaid.

 
20.11.3  
The Company must indemnify the Facility Agent against any loss or liability
properly incurred by the Facility Agent as a result of:

 
(a)  
investigating any event which the Facility Agent reasonably believes to be a
Default; or

 
(b)  
acting or relying on any notice which the Facility Agent reasonably believes to
be genuine, correct and appropriately authorised.

 
20.12  
Compliance

 
The Facility Agent may refrain from doing anything (including disclosing any
information) which might, in its opinion, constitute a breach of any law or
regulation or be otherwise actionable at the suit of any person, and may do
anything which, in its opinion, is necessary or desirable to comply with any law
or regulation.
 
20.13  
Resignation of the Facility Agent

 
20.13.1  
The Facility Agent may resign and appoint any of its Affiliates as successor
Facility Agent by giving notice to the Lenders and the Company.

 
20.13.2  
Alternatively, the Facility Agent may resign by giving notice to the Lenders and
the Company, in which case the Majority Lenders may appoint a successor Facility
Agent.

 
20.13.3  
If no successor Facility Agent has been appointed under sub-clause 20.13.2 above
within 30 days after notice of resignation was given, the Facility Agent may
appoint a successor Facility Agent.

 
20.13.4  
The person(s) appointing a successor Facility Agent must, if practicable,
consult with the Company prior to the appointment.  Any successor Facility Agent
must have an office in the U.K.

 
20.13.5  
The resignation of the Facility Agent and the appointment of any successor
Facility Agent will both become effective only when the successor Facility Agent
notifies all the Parties that it accepts its appointment.  On giving the
notification, the successor Facility Agent will succeed to the position of the
Facility Agent and the term "Facility Agent" will mean the successor Facility
Agent.

 
20.13.6  
The retiring Facility Agent must, at its own cost, make available to the
successor Facility Agent such documents and records and provide such assistance
as the successor Facility Agent may reasonably request for the purposes of
performing its functions as the Facility Agent under the Finance Documents.

 
20.13.7  
Upon its resignation becoming effective, this Clause will continue to benefit
the retiring Facility Agent in respect of any action taken or not taken by it in
connection with the Finance Documents while it was the Facility Agent, and,
subject to sub-clause 20.13.6 above, it will have no further obligations under
any Finance Document.

 
20.14  
Replacement of the Facility Agent

 
20.14.1  
After consultation with the Company, the Majority Lenders may, by giving 30
days' notice to the Facility Agent (or, at any time the Facility Agent is an
Impaired Agent, by giving any shorter notice determined by the Majority Lenders)
replace the Facility Agent by appointing a successor Facility Agent (acting
through an office in the United Kingdom).

 
20.14.2  
The retiring Facility Agent shall (at its own cost if it is an Impaired Agent
and otherwise at the expense of the Lenders) make available to the successor
Facility Agent such documents and records and provide such assistance as the
successor Facility Agent may reasonably request for the purposes of performing
its functions as Facility Agent under the Finance Documents.

 
20.14.3  
The replacement of the Facility Agent and the appointment of the successor
Facility Agent shall take effect on the date specified in the notice from the
Majority Lenders to the retiring Facility Agent.  As from this date, the
retiring Facility Agent shall be discharged from any further obligation in
respect of the Finance Documents but shall remain entitled to the benefit of
this Clause 20 (and any agency fees for the account of the retiring Facility
Agent shall cease to accrue from (and shall be payable on) that date).

 
20.14.4  
Any successor Facility Agent and each of the other Parties shall have the same
rights and obligations amongst themselves as they would have had if such
successor had been an original Party.

 
20.15  
Relationship with Lenders

 
20.15.1  
Subject to Clause 26.9 (Pro rata interest settlement), the Facility Agent may
treat each Lender as a Lender, entitled to payments under this Agreement and as
acting through its Facility Office(s) until it has received not less than five
Business Days' prior notice from that Lender to the contrary.

 
20.15.2  
The Facility Agent may at any time, and must if requested to do so by the
Majority Lenders, convene a meeting of the Lenders.

 
20.15.3  
The Facility Agent must keep a register of all the Parties and supply any other
Party with a copy of the register on request.  The register will include each
Lender's Facility Office(s) and contact details for the purposes of this
Agreement.

 
20.16  
Facility Agent's management time

 
If the Facility Agent requires, any amount payable to the Facility Agent by any
Party under any indemnity or in respect of any costs or expenses incurred by the
Facility Agent under the Finance Documents after the date of this Agreement may
include the cost of using its management time or other resources and will be
calculated on the basis of such reasonable daily or hourly rates as the Facility
Agent may notify to the relevant Party.  This is in addition to any amount in
respect of fees or expenses paid or payable to the Facility Agent under any
other term of the Finance Documents.
 
20.17  
Notice period

 
Where this Agreement specifies a minimum period of notice to be given to the
Facility Agent, the Facility Agent may, at its discretion, accept a shorter
notice period.
 
21.  
EVIDENCE AND CALCULATIONS

 
21.1  
Accounts

 
Accounts maintained by a Finance Party in connection with this Agreement are
prima facie evidence of the matters to which they relate for the purpose of any
litigation or arbitration proceedings.
 
21.2  
Certificates and determinations

 
Any certification or determination by a Finance Party of a rate or amount under
the Finance Documents will be, in the absence of manifest error, conclusive
evidence of the matters to which it relates.
 
21.3  
Calculations

 
Any interest or fee accruing under this Agreement accrues from day to day and is
calculated on the basis of the actual number of days elapsed and a year of 360
or 365 days or otherwise, depending on what the Facility Agent determines is
market practice.
 
22.  
FEES

 
22.1  
Agency fee

 
The Company must pay to the Facility Agent for its own account an annual agency
fee in the manner agreed between the Facility Agent and the Company.
 
22.2  
Co-ordination arrangement and participation fees

 
The Company must pay the upfront fees in the manner agreed between the Arranger
and the Company.
 
22.3  
Commitment fee

 
22.3.1  
The Company must pay a commitment fee computed at the rate of 40 per cent. of
the applicable Margin on the undrawn, uncancelled amount of each Lender's
Commitment for the Availability Period calculated from the date of this
Agreement.

 
22.3.2  
The commitment fee is payable quarterly in arrears during the Availability
Period and on the last day of the Availability Period.  Accrued commitment fee
is also payable to the Facility Agent for a Lender on the date its Commitment is
cancelled in full.

 
22.3.3  
No commitment fee is payable to the Facility Agent (for the account of a Lender)
on any Available Commitment of that Lender for any day on which that Lender is a
Defaulting Lender.

 
22.4  
Utilisation fee

 
22.4.1  
The Company must pay to the Facility Agent for each Lender a utilisation fee
computed at the rate of 0.20 per cent. per annum on the aggregate principal
amount of the Loans for each day on which the aggregate amount of all Loans
exceeds 33.3 per cent. of the Total Commitments but is lower than or equal to
66.6 per cent. of the Total Commitments.

 
22.4.2  
The Company must pay to the Facility Agent for each Lender a utilisation fee
computed at the rate of 0.40 per cent. per annum on the aggregate principal
amount of the Loans for each day on which the amount of all Loans exceeds 66.6
per cent. of the Total Commitments. For the avoidance of doubt, the fee
described in sub-clause 22.4.1 above is not payable in respect of any day for
which the fee described in this sub-clause 22.4.2 is payable.

 
22.4.3  
Utilisation fee is payable on the amount of each Lender's share in the Loans.

 
22.4.4  
Accrued utilisation fee is payable quarterly in arrears.  Accrued utilisation
fee is also payable to the Facility Agent for a Lender on the date its
Commitment is cancelled in full.

 
23.  
INDEMNITIES AND BREAK COSTS

 
23.1  
Currency indemnity

 
23.1.1  
The Company must, as an independent obligation, indemnify each Finance Party
against any loss or liability which that Finance Party incurs as a consequence
of:

 
(a)  
that Finance Party receiving an amount in respect of the Company's liability
under the Finance Documents; or

 
(b)  
that liability being converted into a claim, proof, judgment or order,

 
in a currency other than the currency in which the amount is expressed to be
payable under the relevant Finance Document.
 
23.1.2  
Unless otherwise required by law, the Company waives any right it may have in
any jurisdiction to pay any amount under the Finance Documents in a currency
other than that in which it is expressed to be payable.

 
23.2  
Other indemnities

 
The Company shall within 15 days of demand indemnify the Facility Agent and each
Lender against any funding or other cost, loss, expense or liability in an
amount certified by it in reasonable detail (together with documentation in
support) sustained or incurred by it as a direct result of:
 
23.2.1  
the occurrence of any Event of Default;

 
23.2.2  
(other than by reason of negligence or default by a Finance Party) a Loan not
being made after a Request has been delivered for that Loan; or

 
23.2.3  
the receipt or recovery by any party (or the Facility Agent on its behalf) of
all or any part of a Loan or overdue sum due from the Company otherwise than on
the Final Maturity Date or Maturity Date of that Loan or, in the case of an
overdue sum, the last day of an interest period relating to that overdue sum, as
the case may be or a Loan or any part thereof not being prepaid in accordance
with a notice of prepayment.

 
23.3  
Break Costs

 
23.3.1  
The Company must pay to each Lender its Break Costs within three Business Days
of demand.

 
23.3.2  
Break Costs are the amount (if any) determined by the relevant Lender by which:

 
(a)  
the interest (excluding Margin and Mandatory Costs) which that Lender would have
received for the period from the date of receipt of any part of its share in a
Loan or overdue amount to the last day of the applicable Term for that Loan or
overdue amount if the principal or overdue amount received had been paid on the
last day of that Term;

 
exceeds
 
(b)  
the amount which that Lender would be able to obtain by placing an amount equal
to the amount received by it on deposit with a leading bank in the appropriate
interbank market for a period starting on the Business Day following receipt and
ending on the last day of the applicable Term.

 
23.3.3  
Each Lender must supply to the Facility Agent for the Company details of the
amount of any Break Costs claimed by it under this Clause.

 
24.  
EXPENSES

 
24.1  
Initial costs

 
The Company must pay to each Administrative Party promptly on demand the amount
of all costs and expenses (including legal fees) reasonably incurred by it in
connection with the negotiation, preparation, printing, execution and
syndication of the Finance Documents.
 
24.2  
Subsequent costs

 
The Company must pay to the Facility Agent promptly on demand the amount of all
costs and expenses (including legal fees) reasonably incurred by it in
connection with:
 
24.2.1  
the negotiation, preparation, printing and execution of any Finance Document
(other than a Transfer Certificate) executed after the date of this Agreement
and the syndication of the facility; and

 
24.2.2  
any amendment, waiver or consent requested by or on behalf of the Company or
specifically allowed by this Agreement.

 
24.3  
Enforcement costs

 
The Company must pay to each Finance Party the amount of all costs and expenses
(including legal fees) incurred by it in connection with the enforcement of, or
the preservation of any rights under, any Finance Document.
 
25.  
AMENDMENTS AND WAIVERS

 
25.1  
Procedure

 
25.1.1  
Except as provided in this Clause 25, any term of the Finance Documents may be
amended or waived with the agreement of the Company and the Majority
Lenders.  The Facility Agent may effect, on behalf of any Finance Party, an
amendment or waiver allowed under this Clause.

 
25.1.2  
The Facility Agent must promptly notify the other Parties of any amendment or
waiver effected by it under sub-clause 25.1.1 above.  Any such amendment or
waiver is binding on all the Parties.

 
25.2  
Exceptions

 
25.2.1  
An amendment or waiver which relates to:

 
(a)  
the definition of Majority Lenders in Clause 1.1 (Definitions);

 
(b)  
an extension of the date of payment of any amount to a Lender under the Finance
Documents;

 
(c)  
a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fee or other amount payable to a Lender under the Finance
Documents;

 
(d)  
an increase in, or an extension of, a Commitment or the Total Commitments;

 
(e)  
a term of a Finance Document which expressly requires the consent of each
Lender;

 
(f)  
the right of a Lender to assign or transfer its rights or obligations under the
Finance Documents;

 
(g)  
Clause 7.1 (Mandatory prepayment – illegality) or Clause 7.2 (Mandatory
prepayment – change of control); or

 
(h)  
this Clause,

 
may only be made with the consent of all the Lenders.
 
25.2.2  
An amendment or waiver which relates to the rights or obligations of an
Administrative Party may only be made with the consent of that Administrative
Party.

 
25.3  
Disenfranchisement of Defaulting Lenders

 
25.3.1  
For so long as a Defaulting Lender has any Available Commitment, in ascertaining
the Majority Lenders or whether any given percentage (including, for the
avoidance of doubt, unanimity) of the Total Commitments has been obtained to
approve any request for a consent, waiver, amendment or other vote under the
Finance Documents, that Defaulting Lender's Commitments will be reduced by the
amount of its Available Commitments.

 
25.3.2  
For the purposes of this Clause 25.3, the Facility Agent may assume that the
following Lenders are Defaulting Lenders:

 
(a)  
any Lender which has notified the Facility Agent that it has become a Defaulting
Lender;

 
(b)  
any Lender in relation to which it is aware that any of the events or
circumstances referred to in paragraphs (a), (b) or (c) of the definition of
"Defaulting Lender" has occurred where, in the case of the events or
circumstances referred to in paragraph (a), none of the exceptions to that
paragraph apply,

 
unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the Facility
Agent) or the Facility Agent is otherwise aware that the Lender has ceased to be
a Defaulting Lender.
 
25.4  
Replacement of a Defaulting Lender

 
25.4.1  
The Company may, at any time a Lender has become and continues to be a
Defaulting Lender, by giving 10 Business Days' prior written notice to the
Facility Agent and such Lender:

 
(a)  
replace such Lender by requiring such Lender to (and to the extent permitted by
law such Lender shall) transfer pursuant to Clause 26 (Changes to the Parties)
all (and not part only) of its rights and obligations under this Agreement; or

 
(b)  
require such Lender to (and to the extent permitted by law such Lender shall)
transfer pursuant to Clause 26 (Changes to the Parties) all (and not part only)
of the undrawn Commitment of the Lender,

 
to a Lender or other bank, financial institution, trust, fund or other entity (a
"Replacement Lender") selected by the Company, and which is acceptable to the
Facility Agent (acting reasonably) (unless the Facility Agent is an Impaired
Agent), which confirms its willingness to assume and does assume all the
obligations or all the relevant obligations of the transferring Lender
(including the assumption of the transferring Lender's participations or
unfunded participations (as the case may be) on the same basis as the
transferring Lender) for a purchase price in cash payable at the time of
transfer equal to the outstanding principal amount of such Lender's
participation in the outstanding Loans and all accrued interest (to the extent
that the Facility Agent has not given a notification under Clause ‎26.9 (Pro
rata interest settlement)), Break Costs and other amounts payable in relation
thereto under the Finance Documents.
 
25.4.2  
Any transfer of rights and obligations of a Defaulting Lender pursuant to this
Clause shall be subject to the following conditions:

 
(a)  
the Company shall have no right to replace the Facility Agent;

 
(b)  
neither the Facility Agent nor the Defaulting Lender shall have any obligation
to the Company to find a Replacement Lender;

 
(c)  
the transfer must take place no later than 14 days after the notice referred to
in sub-clause 25.4.1 above; and

 
(d)  
in no event shall the Defaulting Lender be required to pay or surrender to the
Replacement Lender any of the fees received by the Defaulting Lender pursuant to
the Finance Documents.

 
25.5  
Change of currency

 
If a change in any currency of a country occurs (including where there is more
than one currency or currency unit recognised at the same time as the lawful
currency of a country), the Finance Documents will be amended to the extent the
Facility Agent (acting reasonably and after consultation with the Company)
determines is necessary to reflect the change.
 
25.6  
Waivers and remedies cumulative

 
The rights of each Finance Party under the Finance Documents:
 
25.6.1  
may be exercised as often as necessary;

 
25.6.2  
are cumulative and not exclusive of its rights under the general law; and

 
25.6.3  
may be waived only in writing and specifically.

 
Delay in exercising or non-exercise of any right is not a waiver of that right.
 
26.  
CHANGES TO THE PARTIES

 
26.1  
Assignments and transfers by the Company

 
The Company may not assign or transfer any of its rights and obligations under
the Finance Documents without the prior consent of all the Lenders.
 
26.2  
Assignments and transfers by Lenders

 
26.2.1  
A Lender (the "Existing Lender") may, subject to the following provisions of
this Clause 26, at any time assign or transfer (including by way of novation)
any of its rights and obligations under this Agreement to any bank, financial
institution or trust, fund or other entity which is regularly engaged in or
established for the purpose of making, purchasing or investing in loans,
securities or other financial assets (the "New Lender").

 
26.2.2  
Unless the Company and the Facility Agent otherwise agree, an assignment
or  transfer of part of a Commitment or rights and obligations under this
Agreement by the Existing Lender must be in a minimum amount of £5,000,000.

 
26.2.3  
An Existing Lender must consult with the Company for no more than five Business
Days before it may make an assignment or transfer unless the New Lender is
another Lender or an Affiliate of a Lender or an Event of Default has occurred
and is outstanding.

 
26.2.4  
The Facility Agent is not obliged to accept an assignment or to execute a
Transfer Certificate until it has completed all know your customer requirements
to its satisfaction.  The Facility Agent must promptly notify the Existing
Lender and the New Lender if there are any such requirements.

 
26.2.5  
An assignment of rights or a transfer of rights and obligations will be
effective only if either:

 
(a)  
the obligations are novated in accordance with the following provisions of this
Clause 26; or

 
(b)  
the New Lender confirms to the Facility Agent and the Company in form and
substance satisfactory to the Facility Agent that it is bound by the terms of
this Agreement as a Lender.  On the assignment or transfer becoming effective in
this manner the Existing Lender will be released from its rights and obligations
under this Agreement to the extent that they are transferred to the New Lender.

 
26.2.6  
Unless the Facility Agent otherwise agrees, the New Lender must pay to the
Facility Agent for its own account, on or before the date any assignment or
transfer occurs, a fee of £1,750.

 
26.2.7  
Any reference in this Agreement to a Lender includes a New Lender but excludes a
Lender if no amount is or may be owed to or by it under this Agreement.

 
26.3  
Procedure for transfer by way of novations

 
26.3.1  
In this Clause:

 
Transfer Date means, for a Transfer Certificate, the later of:
 
(a)  
the proposed Transfer Date specified in that Transfer Certificate; and

 
(b)  
the date on which the Facility Agent executes that Transfer Certificate.

 
26.3.2  
A novation is effected if:

 
(a)  
the Existing Lender and the New Lender deliver to the Facility Agent a duly
completed Transfer Certificate; and

 
(b)  
the Facility Agent executes it.

 
Subject to sub-clause 26.2.4 of Clause 26.2 (Assignments and transfers by
Lenders), the Facility Agent must execute as soon as reasonably practicable a
Transfer Certificate delivered to it and which appears on its face to be in
order.
 
26.3.3  
Each Party (other than the Existing Lender and the New Lender) irrevocably
authorises the Facility Agent to execute any duly completed Transfer Certificate
on its behalf.

 
26.3.4  
Subject to Clause ‎26.9 (Pro rata interest settlement), on the Transfer Date:

 
(a)  
the New Lender will assume the rights and obligations of the Existing Lender
expressed to be the subject of the novation in the Transfer Certificate in
substitution for the Existing Lender; and

 
(b)  
the Existing Lender will be released from those obligations and cease to have
those rights.

 
26.4  
Limitation of responsibility of Existing Lender

 
26.4.1  
Unless expressly agreed to the contrary, an Existing Lender is not responsible
to a New Lender for the legality, validity, adequacy, accuracy, completeness or
performance of:

 
(a)  
any Finance Document or any other document; or

 
(b)  
any statement or information (whether written or oral) made in or supplied in
connection with any Finance Document,

 
and any representations or warranties implied by law are excluded.
 
26.4.2  
Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

 
(a)  
has made, and will continue to make, its own independent appraisal of all risks
arising under or in connection with the Finance Documents (including the
financial condition and affairs of the Company and its related entities and the
nature and extent of any recourse against any Party or its assets) in connection
with its participation in this Agreement; and

 
(b)  
has not relied exclusively on any information supplied to it by the Existing
Lender in connection with any Finance Document.

 
26.4.3  
Nothing in any Finance Document requires an Existing Lender to:

 
(a)  
accept a re-transfer or re-assignment from a New Lender of any of the rights and
obligations assigned or transferred under this Clause; or

 
(b)  
support any losses incurred by the New Lender by reason of the non-performance
by the Company of its obligations under any Finance Document or otherwise.

 
26.5  
Costs resulting from change of Lender or Facility Office

 
If:
 
26.5.1  
a Lender assigns or transfers any of its rights and obligations under the
Finance Documents or changes its Facility Office; and

 
26.5.2  
as a result of circumstances existing at the date the assignment, transfer or
change occurs, the Company would be obliged to make a payment to the New Lender
or Lender acting through its new Facility Office under Clause 11 (Tax gross-up
and indemnities) or Clause 12 (Increased costs),

 
then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.  This Clause 26.5
shall not apply:
 
(i)  
in respect of an assignment or transfer made in the ordinary course of the
primary syndication of the Facility; or

 
(ii)  
in relation to Clause 11 (Tax gross-up and indemnities), to a Treaty Lender that
has included an indication to the effect that it wishes the HMRC DT Treaty
Passport scheme to apply to this Agreement in accordance with sub-clause 11.6.1
of Clause 11.6 (HMRC DT Treaty Passport scheme confirmation) if the Company
making the payment has not complied with its obligations under sub-clause 11.6.2
of Clause 11.6 (HMRC DT Treaty Passport scheme confirmation).

 
26.6  
Changes to the Reference Banks

 
26.6.1  
If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Facility Agent must (in
consultation with the Company) appoint another Lender or an Affiliate of a
Lender to replace that Reference Bank.

 
26.6.2  
If a Reference Bank ceases to have a London office or novates or assigns all its
rights and obligations under this Agreement or if any Commitments of any
Reference Bank are cancelled or if Loans it has advanced are prepaid it shall be
replaced as a Reference Bank by such other Lender or an Affiliate of a Lender
with an office in London as the Facility Agent (after consultation with the
Company) shall designate by notice to the Company and the Lenders.

 
26.7  
Copy of Transfer Certificate or Increase Confirmation to Company

 
The Facility Agent shall, as soon as reasonably practicable after it has
executed a Transfer Certificate or an Increase Confirmation, send to the Company
a copy of that Transfer Certificate or Increase Confirmation.
 
26.8  
Security over Lenders' rights

 
In addition to the other rights provided to Lenders under this Clause 26, each
Lender may without consulting with or obtaining consent from the Company, at any
time charge, assign or otherwise create security in or over (whether by way of
collateral or otherwise) all or any of its rights under any Finance Document to
secure obligations of that Lender including, without limitation:
 
26.8.1  
any charge, assignment or other security to secure obligations to a federal
reserve, central bank, governmental authority, agency or department (including
Her Majesty’s Treasury); and

 
26.8.2  
in the case of any Lender which is a fund, any charge, assignment or other
security granted to any holders (or trustee or representatives of holders) of
obligations owed, or securities issued, by that Lender as security for those
obligations or securities,

 
except that no such charge, assignment or security shall:
 
(a)  
release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or other security
for the Lender as a party to any of the Finance Documents; or

 
(b)  
require any payments to be made by the Company or grant to any person any more
extensive rights than those required to be made or granted to the relevant
Lender under the Finance Documents.

 
26.9  
Pro rata interest settlement

 
If the Facility Agent has notified the Lenders that it is able to distribute
interest payments on a "pro rata basis" to Existing Lenders and New Lenders then
(in respect of any transfer pursuant to Clause ‎26.3 (Procedure for transfer by
way of novations) the Transfer Date of which, in each case, is after the date of
such notification and is not on the last day of an Interest Period):
 
26.9.1  
any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Lender up to but excluding the Transfer Date ("Accrued
Amounts") and shall become due and payable to the Existing Lender (without
further interest accruing on them) on the last day of the current Interest
Period (or, if the Interest Period is longer than six months, on the next of the
dates which falls at six monthly intervals after the first day of that Interest
Period); and

 
26.9.2  
the rights assigned or transferred by the Existing Lender will not include the
right to the Accrued Amounts, so that, for the avoidance of doubt:

 
(i)  
when the Accrued Amounts become payable, those Accrued Amounts will be payable
to the Existing Lender; and

 
(ii)  
the amount payable to the New Lender on that date will be the amount which
would, but for the application of this Clause ‎26.9, have been payable to it on
that date, but after deduction of the Accrued Amounts.

 
27.  
CONFIDENTIALITY AND DISCLOSURE OF INFORMATION

 
27.1  
Confidential Information

 
Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 27.2
‎27(Disclosure of Confidential Information) and Clause 27.3 (Disclosure to
numbering service providers), and to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information.
 
27.2  
Disclosure of Confidential Information

 
Any Finance Party may disclose:
 
27.2.1  
to any of its Affiliates and Related Funds and any of its or their officers,
directors, employees, professional advisers, auditors, partners and
Representatives such Confidential Information as that Finance Party shall
consider appropriate if any person to whom the Confidential Information is to be
given pursuant to this sub-clause 27.2.1 is informed in writing of its
confidential nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no such requirement to so
inform if the recipient is subject to professional obligations to maintain the
confidentiality of the information or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information;

 
27.2.2  
to any person:

 
(a)  
to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents and to any of that person's Affiliates, Related Funds, Representatives
and professional advisers;

 
(b)  
with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by reference to,
one or more Finance Documents and/or the Company and to any of that person's
Affiliates, Related Funds, Representatives and professional advisers;

 
(c)  
appointed by any Finance Party or by a person to whom sub-clause 27.2.2 (a) or
(b) above applies to receive communications, notices, information or documents
delivered pursuant to the Finance Documents on its behalf;

 
(d)  
who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in sub-clause
27.2.2 (a) or (b) above;

 
(e)  
to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

 
(f)  
to whom or for whose benefit that Finance Party charges, assigns or otherwise
creates security (or may do so) pursuant to Clause 26.8 (Security over Lenders'
rights) ;

 
(g)  
to whom information is required to be disclosed in connection with, and for the
purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

 
(h)  
who is a Party; or

 
(i)  
with the consent of the Company;

 
in each case, such Confidential Information as that Finance Party shall consider
appropriate if:
 
(i)  
in relation to sub-clause 27.2.2 (a), (b) and (c) above, the person to whom the
Confidential Information is to be given has entered into a Confidentiality
Undertaking except that there shall be no requirement for a Confidentiality
Undertaking if the recipient is a professional adviser and is subject to
professional obligations to maintain the confidentiality of the Confidential
Information;

 
(ii)  
in relation to sub-clause 27.2.2 (d) above, the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price-sensitive information;

 
(iii)  
in relation to sub-clause 27.2.2 (e), (f) and (g) above, the person to whom the
Confidential Information is to be given is informed of its confidential nature
and that some or all of such Confidential Information may be price-sensitive
information except that there shall be no requirement to so inform if, in the
opinion of that Finance Party, it is not practicable so to do in the
circumstances;

 
27.2.3  
to any person appointed by that Finance Party or by a person to whom sub-clause
27.2.2 (a) or (b) above applies to provide administration or settlement services
in respect of one or more of the Finance Documents including without limitation,
in relation to the trading of participations in respect of the Finance
Documents, such Confidential Information as may be required to be disclosed to
enable such service provider to provide any of the services referred to in this
sub-clause 27.2.3 if the service provider to whom the Confidential Information
is to be given has entered into a confidentiality agreement substantially in the
form of the LMA Master Confidentiality Undertaking for Use With
Administration/Settlement Service Providers or such other form of
confidentiality undertaking agreed between the Company and the relevant Finance
Party;

 
27.2.4  
to any rating agency (including its professional advisers) such Confidential
Information as may be required to be disclosed to enable such rating agency to
carry out its normal rating activities in relation to the Finance Documents
and/or the Company if the rating agency to whom the Confidential Information is
to be given is informed of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information.

 
27.3  
Disclosure to numbering service providers

 
27.3.1  
Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facility and/or the Company
the following information:

 
(a)  
name of the Company;

 
(b)  
country of domicile of the Company;

 
(c)  
place of incorporation of the Company;

 
(d)  
date of this Agreement;

 
(e)  
the names of the Facility Agent and the Arranger;

 
(f)  
date of each amendment and restatement of this Agreement;

 
(g)  
amount of Total Commitments;

 
(h)  
currency of the Facility;

 
(i)  
type of the Facility;

 
(j)  
ranking of Facility;

 
(k)  
Final Maturity Date for the Facility;

 
(l)  
changes to any of the information previously supplied pursuant to paragraphs (a)
to (k) above; and

 
(m)  
such other information agreed between such Finance Party and the Company,

 
to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.
 
27.3.2  
The Parties acknowledge and agree that each identification number assigned to
this Agreement, the Facility and/or the Company by a numbering service provider
and the information associated with each such number may be disclosed to users
of its services in accordance with the standard terms and conditions of that
numbering service provider.

 
27.3.3  
The Company represents that none of the information set out in paragraphs (a) to
(m) of sub-clause 27.3.1 above is, nor will at any time be, unpublished
price-sensitive information.

 
27.3.4  
The Facility Agent shall notify the Company and the other Finance Parties of:

 
(a)  
the name of any numbering service provider appointed by the Facility Agent in
respect of this Agreement, the Facility and/or the Company; and

 
(b)  
the number or, as the case may be, numbers assigned to this Agreement, the
Facility and/or the Company by such numbering service provider.

 
28.  
SET-OFF

 
A Finance Party may set off any matured obligation owed to it by the Company
under the Finance Documents (to the extent beneficially owned by that Finance
Party) against any obligation (whether or not matured) owed by that Finance
Party to the Company, regardless of the place of payment, booking branch or
currency of either obligation.  If the obligations are in different currencies,
the Finance Party may convert either obligation at a market rate of exchange in
its usual course of business for the purpose of the set-off.
 
29.  
PRO RATA SHARING

 
29.1  
Redistribution

 
If any amount owing by the Company under this Agreement to a Lender (the
"recovering Lender") is discharged by payment, set-off or any other manner other
than through the Facility Agent under this Agreement (a "recovery"), then:
 
29.1.1  
the recovering Lender must, within three Business Days, supply details of the
recovery to the Facility Agent;

 
29.1.2  
the Facility Agent must calculate whether the recovery is in excess of the
amount which the recovering Lender would have received if the recovery had been
received by the Facility Agent under this Agreement; and

 
29.1.3  
the recovering Lender must pay to the Facility Agent an amount equal to the
excess (the "redistribution").

 
29.2  
Effect of redistribution

 
29.2.1  
The Facility Agent must treat a redistribution as if it were a payment by the
Company under this Agreement and distribute it among the Lenders, other than the
recovering Lender, accordingly.

 
29.2.2  
When the Facility Agent makes a distribution under sub-clause 29.2.1 above, the
recovering Lender will be subrogated to the rights of the Finance Parties which
have shared in that redistribution.

 
29.2.3  
If and to the extent that the recovering Lender is not able to rely on any
rights of subrogation under sub-clause 29.2.2 above, the Company will owe the
recovering Lender a debt which is equal to the redistribution, immediately
payable and of the type originally discharged.

 
29.2.4  
If:

 
(a)  
a recovering Lender must subsequently return a recovery, or an amount measured
by reference to a recovery, to the Company; and

 
(b)  
the recovering Lender has paid a redistribution in relation to that recovery,

 
each Finance Party must reimburse the recovering Lender all or the appropriate
portion of the redistribution paid to that Finance Party, together with interest
for the period while it held the re-distribution.  In this event, the
subrogation in sub-clause 29.2.2 above will operate in reverse to the extent of
the reimbursement.
 
29.3  
Exceptions

 
Notwithstanding any other term of this Clause 29, a recovering Lender need not
pay a redistribution to the extent that:
 
29.3.1  
it would not, after the payment, have a valid claim against the Company in the
amount of the redistribution; or

 
29.3.2  
it would be sharing with another Finance Party any amount which the recovering
Lender has received or recovered as a result of legal or arbitration
proceedings, where:

 
(a)  
the recovering Lender notified the Facility Agent of those proceedings; and

 
(b)  
the other Finance Party had an opportunity to participate in those proceedings
but did not do so or did not take separate legal or arbitration proceedings as
soon as reasonably practicable after receiving notice of them.

 
30.  
SEVERABILITY

 
If a term of a Finance Document is or becomes illegal, invalid or unenforceable
in any jurisdiction, that shall not affect:
 
30.1.1  
the legality, validity or enforceability in that jurisdiction of any other term
of the Finance Documents; or

 
30.1.2  
the legality, validity or enforceability in other jurisdictions of that or any
other term of the Finance Documents.

 
31.  
COUNTERPARTS

 
Each Finance Document may be executed in any number of counterparts.  This has
the same effect as if the signatures on the counterparts were on a single copy
of the Finance Document.
 
32.  
NOTICES

 
32.1  
In writing

 
32.1.1  
Any communication in connection with a Finance Document must be in writing and,
unless otherwise stated, may be given:

 
(a)  
in person, by post, or fax or any other electronic communication approved by the
Facility Agent; or

 
(b)  
if between the Facility Agent and a Lender and the Facility Agent and the Lender
agree, by e-mail or other electronic communication.

 
32.1.2  
For the purpose of the Finance Documents, an electronic communication will be
treated as being in writing.

 
32.1.3  
Unless it is agreed to the contrary, any consent or agreement required under a
Finance Document must be given in writing.

 
32.2  
Contact details

 
32.2.1  
Except as provided below, the contact details of each Party for all
communications in connection with the Finance Documents are those notified by
that Party for this purpose to the Facility Agent on or before the date it
becomes a Party.

 
32.2.2  
The contact details of the Company for this purpose are:

 

 
Address:
Avonbank, Feeder Road, Bristol BS2 0TB
 
Fax number:
01179 332 108
 
Phone number:
01179 332 354
 
E-mail:
jhunt9@wsternpower.co.uk
 
Attention:
Julie Hunt
 
 
The contact details of the Facility Agent for this purpose are:
       
Address:
Mizuho Corporate Bank, Ltd.
   
Bracken House
   
One Friday Street
   
London
   
EC4M  9JA
 
Fax number:
+44 207 012 4053
 
E-mail:
maria.delellis@mhcb.co.uk
 
Attention:
Loan Agency, Maria De Lellis

 
32.2.3  
Any Party may change its contact details by giving five Business Days' notice to
the Facility Agent or (in the case of the Facility Agent) to the other Parties.

 
32.2.4  
Where a Party nominates a particular department or officer to receive a
communication, a communication will not be effective if it fails to specify that
department or officer.

 
32.3  
Effectiveness

 
32.3.1  
Except as provided below, any communication in connection with a Finance
Document will be deemed to be given as follows:

 
(a)  
if delivered in person, at the time of delivery;

 
(b)  
if posted, five days after being deposited in the post, postage prepaid, in a
correctly addressed envelope; and

 
(c)  
if by fax, when received in legible form.

 
32.3.2  
A communication given under sub-clause 32.3.1 above but received on a
non-working day or after business hours in the place of receipt will only be
deemed to be given on the next working day in that place.

 
32.3.3  
A communication to the Facility Agent will only be effective on actual receipt
by it.

 
32.4  
The Company

 
All formal communication under the Finance Documents to or from the Company must
be sent through the Facility Agent.
 
32.5  
Communication when Facility Agent is Impaired Agent

 
If the Facility Agent is an Impaired Agent the Parties may, instead of
communicating with each other through the Facility Agent, communicate with each
other directly and (while the Facility Agent is an Impaired Agent) all the
provisions of the Finance Documents which require communications to be made or
notices to be given to or by the Facility Agent shall be varied so that
communications may be made and notices given to or by the relevant Parties
directly.  This provision shall not operate after a replacement Facility Agent
has been appointed.
 
33.  
LANGUAGE

 
33.1.1  
Any notice given in connection with a Finance Document must be in English.

 
33.1.2  
Any other document provided in connection with a Finance Document must be:

 
(a)  
in English; or

 
(b)  
(unless the Facility Agent otherwise agrees) accompanied by a certified English
translation.  In this case, the English translation prevails unless the document
is a statutory or other official document.

 
34.  
GOVERNING LAW

 
This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.
 
35.  
ENFORCEMENT

 
35.1  
Jurisdiction

 
35.1.1  
The English courts have exclusive jurisdiction to settle any dispute in
connection with any Finance Document including a dispute relating to any
non-contractual obligation arising out of or in connection with this Agreement.

 
35.1.2  
The English courts are the most appropriate and convenient courts to settle any
such dispute and the Company waives objection to those courts on the grounds of
inconvenient forum or otherwise in relation to proceedings in connection with
any Finance Document.

 
35.1.3  
This Clause is for the benefit of the Finance Parties only.  To the extent
allowed by law, a Finance Party may take:

 
(a)  
proceedings in any other court; and

 
(b)  
concurrent proceedings in any number of jurisdictions.

 
THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 1
ORIGINAL PARTIES
 
Name of Original Lender
Commitment
Treaty Passport scheme reference number and jurisdiction of tax residence (if
applicable)
Abbey National Treasury Services plc (trading as Santander Global Banking &
Markets)
Barclays Bank PLC
Lloyds TSB Bank plc
Mizuho Corporate Bank, Ltd.
Royal Bank of Canada
The Royal Bank of Scotland plc
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
£35,000,000
 
£35,000,000
£35,000,000
£35,000,000
£35,000,000
£35,000,000
£35,000,000
 
Total
£245,000,000
 

 


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2 
CONDITIONS PRECEDENT DOCUMENTS
 
The Company
 
1.  
A certified copy of the constitutional documents of the Company.

 
2.  
A certified copy of a resolution of the board of directors or a committee of the
board of directors of the Company approving the terms of, and the transactions
contemplated by, the Finance Documents.

 
3.  
A specimen of the signature of each person authorised on behalf of the Company
to execute or witness the execution of any Finance Document or to sign or send
any document or notice in connection with any Finance Document.

 
4.  
A certificate of the Company (signed by a director) confirming that borrowing
the Total Commitments would not cause any borrowing limit binding on the Company
to be exceeded.

 
5.  
A certificate of an authorised signatory of the Company certifying that each
copy document relating to it specified in this Schedule 2 is correct, complete
and in full force and effect as at a date no earlier than the date of this
Agreement.

 
Legal opinions
 
6.  
A legal opinion of Clifford Chance LLP, legal advisers to the Arranger and the
Facility Agent addressed to the Finance Parties.

 
Other documents and evidence
 
7.  
Evidence that all fees and expenses then due and payable from the Company under
this Agreement have been or will be paid no later than the first Drawdown Date.

 
8.  
The Original Financial Statements.

 
9.  
The Information Memorandum.

 
10.  
A copy of any other Authorisation or other document, opinion or assurance which
the Facility Agent notifies the Company is necessary or desirable in connection
with the entry into and performance of the transactions contemplated by any
Finance Document or for the validity and enforceability of any Finance Document.

 
11.  
Evidence that (i) any amounts outstanding under the Existing RCF have been
repaid in full, and (ii) all commitments under the Existing RCF have been
irrevocably cancelled.

 


 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 3
REQUESTS
 
To:           Mizuho Corporate Bank, Ltd. as Facility Agent
 
From:           Western Power Distribution (South West) plc
 
Date:           [•]
 


 
Western Power Distribution (South West) plc - £245,000,000 Revolving Facility
Agreement dated 12 January 2012 (as amended and restated from time to time) (the
"Agreement")
 
1.  
We refer to the Agreement.  This is a Request.

 
2.  
We wish to borrow a Loan on the following terms:

 
(a)  
Drawdown Date: [•]

 
(b)  
Amount: [•]

 
(c)  
Term: [•]

 
3.  
Our payment instructions are: [•]

 
4.  
We confirm that each condition precedent under the Agreement which must be
satisfied on the date of this Request is so satisfied.

 
5.  
We confirm that as at [relevant testing date] Consolidated EBITDA was [•] and
Interest Payable was [•]; therefore, the ratio of Consolidated EBITDA to
Interest Payable was [•] to 1.

 
6.  
We confirm that as at [relevant testing date] Regulatory Asset Base was [•] and
Total Net Debt was [•]; therefore, Total Net Debt does not exceed an amount
equal to 85% of the Regulatory Asset Base.

 
7.  
This Request is irrevocable.

 
By:
 
WESTERN POWER DISTRIBUTION (SOUTH WEST) PLC
 


 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 4
CALCULATION OF THE MANDATORY COST
 
1.  
The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

 
2.  
On the first day of each Term (or as soon as possible thereafter)  the Facility
Agent shall calculate, as a percentage rate, a rate (the "Additional Cost Rate")
for each Lender, in accordance with the paragraphs set out below.  The Mandatory
Cost will be calculated by the Facility Agent as a weighted average of the
Lenders' Additional Cost Rates (weighted in proportion to the percentage
participation of each Lender in the relevant Loan) and will be expressed as a
percentage rate per annum.

 
3.  
The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Facility Agent.  This percentage will be certified by that Lender in its notice
to the Facility Agent to be its reasonable determination of the cost (expressed
as a percentage of that Lender's participation in all Loans made from that
Facility Office) of complying with the minimum reserve requirements of the
European Central Bank in respect of loans made from that Facility Office.

 
4.  
The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Facility Agent as follows:

 
AB + C(B - D) + E x0.01
    100 -(A + C)       per cent. per annum
 
Where:
 
 
A
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 
 
B
is the percentage rate of interest (excluding the Margin and the Mandatory Cost
and, if the Loan is an Unpaid Sum, the additional rate of interest specified in
sub-clause 8.3.1 of Clause 8.3 (Interest on overdue amounts)) payable for the
relevant Term on the Loan.

 
 
C
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 
 
D
is the percentage rate per annum payable by the Bank of England to the Facility
Agent on interest bearing Special Deposits.

 
 
E
is designed to compensate Lenders for amounts payable under the Fees Rules  and
is calculated by the Facility Agent as being the average of the most recent
rates of charge supplied by the Reference Banks to the Facility Agent pursuant
to paragraph 7 below and expressed in pounds per £1,000,000.

 
5.  
For the purposes of this Schedule:

 
(a)  
"Eligible Liabilities" and "Special Deposits" have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 
(b)  
"Fees Rules" means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

 
(c)  
"Fee Tariffs" means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 
(d)  
"Tariff Base" has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules; and

 
(e)  
"Unpaid Sum" means any sum due and payable but unpaid by the Company under the
Finance Documents.

 
6.  
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05).  A negative result obtained by subtracting D from B shall be
taken as zero.  The resulting figures shall be rounded to four decimal places.

 
7.  
If requested by the Facility Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Facility Agent, the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 
8.  
Each Lender shall supply any information required by the Facility Agent for the
purpose of calculating its Additional Cost Rate. In particular, but without
limitation, each Lender shall supply the following information on or prior to
the date on which it becomes a Lender:

 
(a)  
the jurisdiction of its Facility Office; and

 
(b)  
any other information that the Facility Agent may reasonably require for such
purpose.

 
Each Lender shall promptly notify the Facility Agent of any change to the
information provided by it pursuant to this paragraph.
 
9.  
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined
by  the Facility Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender
notifies  the Facility Agent to the contrary, each Lender's obligations in
relation to cash ratio deposits and Special Deposits are the same as those of a
typical bank from its jurisdiction of incorporation with a Facility Office in
the same jurisdiction as its Facility Office.

 
10.  
The Facility Agent shall have no liability to any person if such determination
results in an Additional Cost Rate which over or under compensates any Lender
and shall be entitled to assume that the information provided by any Lender or
Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and correct in
all respects.

 
11.  
The Facility Agent shall distribute the additional amounts received as a result
of the Mandatory Cost to the Lenders on the basis of the Additional Cost Rate
for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 
12.  
Any determination by the Facility Agent pursuant to this Schedule in relation to
a formula, the Mandatory Cost, an Additional Cost Rate or any amount payable to
a Lender shall, in the absence of manifest error, be conclusive and binding on
all Parties.

 
13.  
The Facility Agent may from time to time, after consultation with the Company
and the Lenders, determine and notify to all Parties any amendments which are
required to be made to this Schedule in order to comply with any change in law,
regulation or any requirements from time to time imposed by the Bank of England,
the Financial Services Authority or the European Central Bank (or, in any case,
any other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all Parties.

 
 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 5
FORM OF TRANSFER CERTIFICATE
 
To:           Mizuho Corporate Bank, Ltd. as Facility Agent
 
From:
[THE EXISTING LENDER] (the "Existing Lender") and [THE NEW LENDER] (the "New
Lender")

 
Date:           [•]
 


 
Western Power Distribution (South West) plc - £245,000,000 Revolving Facility
Agreement dated 12 January 2012 (as amended and restated from time to time) (the
"Agreement")
 
We refer to the Agreement.  This is a Transfer Certificate.
 
1.  
The Existing Lender transfers by novation to the New Lender the Existing
Lender's rights and obligations referred to in the Schedule below in accordance
with the terms of the Agreement.

 
2.  
The proposed Transfer Date is [•].

 
3.  
The administrative details of the New Lender for the purposes of the Agreement
are set out in the Schedule.

 
4.  
The New Lender confirms, for the benefit of the Facility Agent and without
liability to the Company, that it is:

 
(a)  
[a Qualifying Lender falling within paragraph (a)(i) or paragraph (b) of the
definition of Qualifying Lender;]

 
(b)  
[a Treaty Lender;]

 
(c)  
[not a Qualifying Lender].*

 
5.  
[The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

 
(a)  
a company resident in the United Kingdom for United Kingdom tax purposes; or

 
(b)  
a partnership each member of which is:

 
(i)  
a company so resident in the United Kingdom; or

 
(ii)  
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

 
(c)  
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.]**

 
6.  
[The New Lender confirms (for the benefit of the Facility Agent and without
liability to the Company) that it is a Treaty Lender that holds a passport under
the HMRC DT Treaty Passport scheme (reference number [•]), and is tax resident
in [•] *** so that interest payable to it by the Company is generally subject to
full exemption from UK withholding tax and notifies the Company that the Company
must make an application to HM Revenue & Customs under form DTTP2 within 30 days
of the Transfer Date.]****

 
NOTES:
 
* 
Delete as applicable - each New Lender is required to confirm which of these
three categories it falls within.
   
** 
Include if New Lender comes within paragraph (a)(ii) of the definition of
Qualifying Lender in Clause 11.1 (Definitions).
   
*** 
Insert jurisdiction of tax residence.
   
**** 
This confirmation must be included if the New Lender holds a passport under the
HMRC DT Treaty Passport scheme and wishes that scheme to apply to the Agreement.
   

7.  
This Transfer Certificate and any non-contractual obligations arising out of or
in connection with it are governed by English law.

 
 
 
 

--------------------------------------------------------------------------------

 
 
THE SCHEDULE
 
Rights and obligations to be transferred by novation
 
[insert relevant details, including applicable Commitment (or part)]


Administrative details of the New Lender
 
[insert details of Facility Office, address for notices and payment details
etc.]


 
[EXISTING
LENDER]                                                                   [NEW
LENDER]
 
By:                                                                   By:
 
The Transfer Date is confirmed by the Facility Agent as [•].
 
[•]
 
By:
 


 
 
 

--------------------------------------------------------------------------------

 


 
SCHEDULE 6
FORM OF COMPLIANCE CERTIFICATE
 
To:           Mizuho Corporate Bank, Ltd. as Facility Agent
 
From:           Western Power Distribution (South West) plc
 
Date:           [•]
 
Western Power Distribution (South West) plc - £245,000,000 Revolving Facility
Agreement dated 12 January 2012 (as amended and restated from time to time) (the
"Agreement")
 
1.  
We refer to the Agreement.  This is a Compliance Certificate.

 
2.  
We confirm that as at [relevant testing date], Consolidated EBITDA was [•] and
Interest Payable was [•], therefore the ratio of Consolidated EBITDA to Interest
Payable was [•] to 1.

 
3.  
We confirm that as at [relevant testing date], Regulatory Asset Base was [•] and
Total Net Debt was [•]; therefore Total Net Debt does not exceed 85% of the
Regulatory Asset Base.

 
4.  
We set out below calculations establishing the figures in paragraphs 2 and 3
above:

 
[•].
 
5.  
We confirm that the following companies were Material Subsidiaries at [relevant
testing date]:

 
[•].
 
6.  
[We confirm that no Default is outstanding as at [relevant testing date].]1

 
 
WESTERN POWER DISTRIBUTION (SOUTH WEST) PLC
 
By:
 
Director
 
Director
 

 

--------------------------------------------------------------------------------

 
1
If this statement cannot be made, the certificate should identify any Default
that is outstanding and the steps, if any, being taken to remedy it.

 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 7
FORM OF INCREASE CONFIRMATION
 
To:
Mizuho Corporate Bank, Ltd. as Facility Agent, and Western Power Distribution
(South West) plc as Company

 
From:           [the Increase Lender] (the "Increase Lender")
 
Dated:           [•]
 
Western Power Distribution (South West) plc - £245,000,000 Revolving Facility
Agreement dated 12 January 2012 (as amended and restated from time to time) (the
"Agreement")
 
1.  
We refer to the Agreement.  This is an Increase Confirmation.  Terms defined in
the Agreement have the same meaning in this Increase Confirmation unless given a
different meaning in this Increase Confirmation.

 
2.  
We refer to Clause 2.2 (Increase) of the Agreement.

 
3.  
In accordance with the terms of the Agreement, the Increase Lender agrees to
assume and will assume all of the obligations corresponding to the Commitment
specified in the Schedule (the "Relevant Commitment") as if it was an Original
Lender under the Agreement.

 
4.  
The proposed date on which the increase in relation to the Increase Lender and
the Relevant Commitment is to take effect (the "Increase Date") is [•].

 
5.  
On the Increase Date, the Increase Lender becomes party to the Finance Documents
as a Lender.

 
6.  
The Facility Office and address, fax number and attention details for notices to
the Increase Lender are set out in the Schedule.

 
7.  
The Increase Lender expressly acknowledges the limitations on the Lenders'
obligations referred to in Clause 2.2 (Increase).

 
8.  
The Increase Lender confirms, for the benefit of the Facility Agent and without
liability to the Company, that it is:

 
8.1  
[a Qualifying Lender falling within paragraph (a)(i) or paragraph (b) of the
definition of Qualifying Lender;]

 
8.2  
[a Treaty Lender;]

 
8.3  
[not a Qualifying Lender].*

 
9.  
[The Increase Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

 
9.1  
a company resident in the United Kingdom for United Kingdom tax purposes; or

 
9.2  
a partnership each member of which is:

 
(a)  
(1)           a company so resident in the United Kingdom; or

 
(b)  
(2)           a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account in computing its chargeable profits (within the meaning of section
19 of the CTA) the whole of any share of interest payable in respect of that
advance that falls to it by reason of Part 17 of the CTA; or

 
9.3  
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.]**

 
10. 
[The Increase Lender confirms (for the benefit of the Facility Agent and without
liability to the Company) that it is a Treaty Lender that holds a passport under
the HMRC DT Treaty Passport scheme (reference number [•]), and is tax resident
in [•] *** so that interest payable to it by the Company is generally subject to
full exemption from UK withholding tax and notifies the Company that the Company
must make an application to HM Revenue & Customs under form DTTP2 within 30 days
of the Transfer Date.]****

 
NOTES:
 
* 
Delete as applicable - each Increase Lender is required to confirm which of
these three categories it falls within.
   
** 
Include if Increase Lender comes within paragraph (a)(ii) of the definition of
Qualifying Lender in Clause 11.1 (Definitions).
   
*** 
Insert jurisdiction of tax residence.
   
**** 
This confirmation must be included if the Increase Lender holds a passport under
the HMRC DT Treaty Passport scheme and wishes that scheme to apply to the
Agreement.
   

11.  
This Increase Confirmation may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Increase Confirmation.

 
12.  
This Increase Confirmation and any non-contractual obligations arising out of or
in connection with it are governed by English law.

 
13.  
This Increase Confirmation has been entered into on the date stated at the
beginning of this Increase Confirmation.

 
 
 
 

--------------------------------------------------------------------------------

 
THE SCHEDULE
 
Relevant Commitment/rights and obligations to be assumed by the Increase Lender
 
[insert relevant details]
 
[Facility office address, fax number and attention details for notices and
account details for payments]
 
[Increase Lender]
 
By:
 
This Increase Confirmation is confirmed as an Increase Confirmation for the
purposes of the Agreement by the Facility Agent and the Increase Date is
confirmed as [•].
 
Facility Agent
 
By:
 
as Facility Agent for and on behalf of each of the parties to the Agreement
(other than the Increase Lender)
 
 


 


 
 
 

--------------------------------------------------------------------------------

 
SIGNATORIES

 
THE COMPANY
 


 
Signed by Ian Williams
for and on behalf of
 
WESTERN POWER
DISTRIBUTION (SOUTH WEST) PLC
)
)
)
)
) /s/ Ian Williams
  Signature
Address:            Avonbank
Feeder Road
Bristol BS2 0TB
Fax:                   +44 (0)1179 332 108



 
 
 

--------------------------------------------------------------------------------

 
THE JOINT COORDINATORS
 
 
Signed by Gordon Milnes
for and on behalf of
LLOYDS TSB BANK PLC
 
)
)
) /s/ Gordon Milnes
  Signature
Address:            10 Gresham Street
London EC2V 7AE
Fax:                   +44 (0)20 7158 3297



 


 
Signed by Christopher Gray
for and on behalf of
 
MIZUHO CORPORATE BANK, LTD.
)
)
)
) /s/ Christopher Gray
  Signature
Address:            Bracken House
One Friday Street
London EC4M 9JA
Fax:                   +44 (0)20 7012 4301



 
 
 

--------------------------------------------------------------------------------

 
THE BOOKRUNNERS AND MANDATED LEAD ARRANGERS
 
 
Signed by Janette Brown / James Inches
for and on behalf of
 
 
ABBEY NATIONAL TREASURY SERVICES PLC
(TRADING AS SANTANDER GLOBAL
BANKING & MARKETS)
 
)
)
)
)
)
)
) /s/ Janette Brown                                /s/ James Inches
  Signature
 
Address:            2 Triton Square
Regents Place
London NW1 3AN
Fax:



 


 
Signed by Mark Pope
for and on behalf of
 
BARCLAYS CAPITAL
)
)
)
) /s/ Mark Pope
  Signature
Address:           5 The North Colonnade
London E14 4BB
Fax:                   +44 (0)20 7773 1840



 


 
 
Signed by Gordon Milnes
for and on behalf of
LLOYDS TSB BANK PLC
 
)
)
) /s/ Gordon Milnes
  Signature
Address:            10 Gresham Street
London EC2V 7AE
Fax:                   +44 (0)20 7158 3297



 


 
 

--------------------------------------------------------------------------------

 
 
Signed by Christopher Gray
for and on behalf of
 
MIZUHO CORPORATE BANK, LTD.
)
)
)
) /s/ Christopher Gray
  Signature
Address:            Bracken House
One Friday Street
London EC4M 9JA
Fax:                   +44 (0)207 012 4301



 


 
 
Signed by P. R. W. Ball
for and on behalf of
ROYAL BANK OF CANADA
 
)
)
) /s/ P. R. W. Ball
  Signature
Address:            Riverbank House
2 Swan Lane
London EC4R 3BF
Fax:                   +44 (0)20 7912 7900



 


 
Signed by John Jones
for and on behalf of
 
THE ROYAL BANK OF SCOTLAND PLC
)
)
)
) /s/ John Jones
  Signature
Address:            7th Floor, 135 Bishopsgate
London EC2M 3UR
Fax:                   +44 (0)20 7085 8762



 
 
 

--------------------------------------------------------------------------------

 


 
 
Signed by Andrew Trenouth
for and on behalf of
THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD.
 
)
)
)
) /s/ Andrew Trenouth
  Signature
Address:                   Ropemaker Place
                          25 Ropemaker Street
  London EC2Y 9AN
Attention:                Robert Welford/ Mayumi Saito-O'Connor/ Kumar Shah
Attention:                The Manager – Loan Participation
Fax:                            +44 (0)20 7557 1559

 
 
 
 

--------------------------------------------------------------------------------

 
THE ORIGINAL LENDERS
 
 
Signed by Janette Brown / James Inches
for and on behalf of
 
 
ABBEY NATIONAL TREASURY SERVICES
PLC (TRADING AS SANTANDER GLOBAL
BANKING & MARKETS)
 
)
)
)
)
)
)
) /s/ Janette Brown                      /s/ James Inches
  Signature
Address:            2 Triton Square
Regents Place
London NW1 3AN
Attention:          Alejandro Ciruelos (for credit matters)
Samuel Russell (for administration matters)
Fax:                   +44 (0)20 7756 5816
with a copy to Jim Inches/ David Navalón Vaquero
Fax:                   +44 (0)845 602 7837



 


 
 
Signed by Mark Pope
for and on behalf of
 
BARCLAYS BANK PLC
 
)
)
)
) /s/ Mark Pope
  Signature
Address:            5 The North Colonnade
London E14 4BB
Attention:          Mark Pope
Fax:                   +44 (0)20 7773 1840



 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Signed by Gordon Milnes
for and on behalf of
LLOYDS TSB BANK PLC
 
)
)
) /s/ Gordon Milnes
  Signature
Address:           10 Gresham Street
London EC2V 7AE
Attention:          Nick Walker (for credit matters)
Fax:                   +44 (0)20 7158 3297
 
Address:            Wholesale Loan Services
Level 1, Citymark
150 Fountainbridge
Edinburgh EH3 9PE
Attention:          Linzi Inch (for administration matters)
Fax:                   +44 (0)20 7158 3204



 


 
Signed by Christopher Gray
for and on behalf of
 
MIZUHO CORPORATE BANK, LTD.
)
)
)
) /s/ Christopher Gray
  Signature
Address:            Bracken House
One Friday Street
London EC4M 9JA
Fax:                   +44 (0)20 7012 4301



 


 
 

--------------------------------------------------------------------------------

 
 
 
Signed by P. R. W. Ball
for and on behalf of
ROYAL BANK OF CANADA
 
)
)
) /s/ P. R. W. Ball
  Signature
Address:            Riverbank House
2 Swan Lane
London EC4R 3BF
Fax:                   +44 (0)20 7912 7900
 
Address:            Thames Court
One Queenhithe
London EC4V 4DE
Attention:          Michael Atherton/ Marcus Rayment (for credit matters)
Fax:                    +44 (0)20 7029 7912
Attention:          Beverley Bartkow/ David Banning/ Sophia Mcleod-Reid (for
administration matters)
Fax:                    +44 (0)20 7029 0036



 


 
Signed by John Jones
for and on behalf of
 
THE ROYAL BANK OF SCOTLAND PLC
)
)
)
) /s/ John Jones
  Signature
Address:            7th Floor, 135 Bishopsgate
London EC2M 3UR
Attention:          John Jones (for credit matters)
Fax:                   +44 (0)20 7085 8762
Attention:          Lending Operations (for administration matters)
Fax:                   +44 (0)20 7672 6403



 


 
 

--------------------------------------------------------------------------------

 
 
 
Signed by Andrew Trenouth
for and on behalf of
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
 
)
)
)
) /s/ Andrew Trenouth
  Signature
Address:                   Ropemaker Place
       25 Ropemaker Street
       London EC2Y 9AN
Attention:                Robert Welford/ Mayumi Saito-O'Connor/ Kumar Shah
Attention:                The Manager – Loan Participation
Fax:                            +44 (0)20 7557 1559

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
THE FACILITY AGENT
 
 
 
Signed by Christopher Gray
for and on behalf of
 
MIZUHO CORPORATE BANK, LTD.
 
)
)
)
) /s/ Christopher Gray
  Signature
Address:            Bracken House
One Friday Street
London EC4M 9JA
Fax:                   +44 (0)207 012 4053



 